--------------------------------------------------------------------------------

 
Exhibit 10.1
 
 


 
PURCHASE AND SALE AGREEMENT
 
by and among


SRCG, Ltd.


and


SRCG Genpar, L.P.,
as Sellers,
and
 
SOUTHERN UNION PANHANDLE LLC
and
 
SOUTHERN UNION GATHERING COMPANY LLC,
 
as Buyers,
dated as of
 
December 15, 2005
 

--------------------------------------------------------------------------------


 
Table of Contents
                                                                                  
Page
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
1
Section 1.1
Definitions.
1
Section 1.2
Rules of Construction.
10
ARTICLE II
PURCHASE AND SALE; CLOSING
11
Section 2.1
Purchase and Sale of Purchased Interests.
11
Section 2.2
Purchase Price
11
Section 2.3
Estimated Net Working Capital
11
Section 2.4
The Closing
11
Section 2.5
Post-Closing Purchase Price Reconciliation
12
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS
14
Section 3.1
Organization of Sellers
14
Section 3.2
Authorization; Enforceability
14
Section 3.3
No Conflict
14
Section 3.4
Litigation
15
Section 3.5
Brokers’ Fees
15
Section 3.6
Ownership of Purchased Interests
15
ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP COMPANIES
16
Section 4.1
Organization of the Partnerships
16
Section 4.2
Organization and Capitalization of the SRES Subsidiaries and Grey Ranch
16
Section 4.3
No Conflict
18
Section 4.4
Financial Statements
18
Section 4.5
Absence of Certain Changes
19
Section 4.6
Contracts
19
Section 4.7
Intellectual Property
21
Section 4.8
Litigation
21
Section 4.9
Employee Benefit Plans
22
Section 4.10
Taxes
26
Section 4.11
Environmental Matters
27
Section 4.12
Legal Compliance
28
Section 4.13
Permits
28
Section 4.14
Insurance
28
Section 4.15
Employees; Labor Relations
29
Section 4.16
Properties
29
Section 4.17
Governmental Regulation
30
Section 4.18.
Imbalances; Certain Impairments
30
Section 4.19. Companies
Certain Business Relationships with Partnership Companies
30
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO BUYERS
31
Section 5.1
Organization of Buyers.
31
Section 5.2
Authorization; Enforceability
31
Section 5.3
No Conflict
31
Section 5.4
Litigation
32
Section 5.5
Brokers’ Fees
32
Section 5.6
Financial Ability
32
Section 5.7
Investment Representation
32
ARTICLE VI
COVENANTS
32
Section 6.1
Conduct of Business
32
Section 6.2
Access
35
Section 6.3
Third Party Approvals and Cooperation
36
Section 6.4
Regulatory Filings.
36
Section 6.5
No-Hire/Non-Solicitation
37
Section 6.6
Partnership Guarantees
37
Section 6.7
Indebtedness; Termination of Related Party Transactions
38
Section 6.8
Update Information
38
Section 6.9
Change of Name; Seller Marks.
38
Section 6.10
Books and Records
39
Section 6.11
Permits
40
Section 6.12
Insurance.
40
Section 6.13
Further Assurances
41
Section 6.14
Exclusivity
41
Section 6.15
Release Related to Due Diligence Activities
41
Section 6.16
Identification of Transferred Employees
42
Section 6.17
Employment of Transferred Employees
43
Section 6.18
No Duplicate Benefits
44
Section 6.19
Employees on LTD
44
Section 6.20
Defined Benefit Plan, Deferred Compensation Plan and Defined Contribution Plans
44
Section 6.21
Welfare Benefit Plans
45
Section 6.22
Vacation
46
Section 6.23
No Third Party Beneficiaries
46
Section 6.24
Plan Terms Controlling
46
Section 6.25
WARN Act Requirements
46
Section 6.26
Successors and Assigns
47
Section 6.27
Financial Statements
47
Section 6.28
Certain Contracts
47
Section 6.29
Capital Expenditures
47
ARTICLE VII
TAX MATTERS
47
Section 7.1
[Intentionally Omitted]
47
Section 7.2
Tax Returns
47
Section 7.3
Transfer Taxes
50
Section 7.4
Tax Indemnity
50
Section 7.5
Scope
51
ARTICLE VIII
CONDITIONS TO OBLIGATIONS
52
Section 8.1
Conditions to Obligations of Buyers
52
Section 8.2
Conditions to the Obligations of Sellers
54
ARTICLE IX
INDEMNIFICATION
55
Section 9.1
Survival
55
Section 9.2
Indemnification
55
Section 9.3
Indemnification Procedures
56
Section 9.4
Limitations on Liability of Sellers
58
Section 9.5
Waiver of Other Representations.
59
Section 9.6
Purchase Price Adjustment
60
Section 9.7
Exclusive Remedy
60
Section 9.8
Waiver of Consequential Damages
60
Section 9.9
Tax Indemnity
60
Section 9.10
Security
60
ARTICLE X
TERMINATION
61
Section 10.1
Termination
61
Section 10.2
Effect of Termination
61
ARTICLE XI
MISCELLANEOUS
62
Section 11.1
Notices.
62
Section 11.2
Assignment
63
Section 11.3
Benefits of Agreement
64
Section 11.4
Expenses
64
Section 11.5
Counterparts
64
Section 11.6
Entire Agreement
64
Section 11.7
Disclosure Schedule
65
Section 11.8
Acknowledgment by Buyer
65
Section 11.9
Amendments and Waivers
65
Section 11.10
Publicity
65
Section 11.11
Severability
66
Section 11.12
Governing Law; Jurisdiction
66






--------------------------------------------------------------------------------



 
Disclosure Schedule
 
Schedule 1.1(a) - Buyers Knowledge
Schedule 1.1(b) - Sellers Knowledge
Schedule 1.1(c) - Permitted Liens
Schedule 1.1(d) - Capital Expenditure Budget
Schedule 1.1(e) - Current Assets
Schedule 1.1(f) - Current Liabilities
Schedule 3.3 - Seller Approvals
Schedule 4.1 - Partnerships
Schedule 4.2(b) - Foreign Qualifications
Schedule 4.2(d) - SRES Subsidiaries
Schedule 4.2(e)(i) - Grey Ranch Foreign Qualifications
Schedule 4.2(e)(ii) - Grey Ranch Ownership
Schedule 4.4 - Financial Statements
Schedule 4.5 - Absence of Certain Changes
Schedule 4.6(a) - Material Contracts
Schedule 4.6(b) - Certain Contracts
Schedule 4.6(c) - Enforceability of Material Contracts
Schedule 4.7(a) - Intellectual Property
Schedule 4.8 - Litigation
Schedule 4.9(a) - Employee Benefit Plans
Schedule 4.9(b) - Qualified Plans
Schedule 4.9(c) - Plans Subject to Title IV of ERISA
Schedule 4.10(a) - Taxes
Schedule 4.10(c) - Tax Jurisdictions
Schedule 4.11(a) - Environmental Matters
Schedule 4.11(b) - Underground Storage Tanks
Schedule 4.12 - Legal Compliance
Schedule 4.13 - Permits
Schedule 4.14 - Insurance
Schedule 4.16(a) - Properties
Schedule 4.16(b) - Preferential Purchase Rights
Schedule 4.17 - Governmental Regulation
Schedule 4.18 - Imbalances
Schedule 4.19 - Certain Business Relationships
Schedule 5.3 - Buyer Approvals
Schedule 6.1 - Conduct of Business
Schedule 6.6 - Partnership Guarantees
Schedule 6.7(c) - Excluded Contracts
Schedule 6.7(d) - Commodity Positions
Schedule 6.16(a) - Active Employees
Schedule 6.16(b) - Non-Transferred Employees
Schedule 6.16(c)  - Other Employees
Schedule 6.19 - Employees on Long Term Disability
Schedule 6.22 - Vacation Pay
Schedule 8.1(l) - Persons Executing Retention Agreements
Schedule 8.1(m) - Environmental Policy

 
Exhibits
 
 
Exhibit 2.4(b)(i)  Assignment and Assumption Agreement
 
Exhibit 2.4 (b)(ii)  Certificate of Non-Foreign Status
 
Exhibit 8.1(l)   Retention Agreements
 
Exhibit 8.1(n)   Transition Services Agreement
 


 

--------------------------------------------------------------------------------





 
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT, dated as of December 15, 2005 (this
“Agreement”), is entered into by and among SRCG, Ltd., a Texas limited
partnership (“SRCG”), SRCG Genpar, L.P., a Delaware limited partnership
(“Genpar” and, together with SRCG, “Sellers”), SOUTHERN UNION GATHERING COMPANY
LLC, a Delaware limited liability company (“LP Interest Buyer”), and SOUTHERN
UNION PANHANDLE LLC, a Delaware limited liability company (“GP Interest Buyer”
and, together with LP Interest Buyer, “Buyers”).


RECITALS


WHEREAS, SRCG owns and desires to sell to LP Interest Buyer, and LP Interest
Buyer desires to purchase from SRCG, on the terms and subject to the conditions
set forth herein, (i) 100% of the limited partner interests in Sid Richardson
Energy Services, Ltd., a Texas limited partnership (“SRES”), and (ii) 100% of
the limited partner interests in Richardson Energy Marketing, Ltd., a Texas
limited partnership (“REM”);


WHEREAS, Genpar owns and desires to sell to GP Interest Buyer, and GP Interest
Buyer desires to purchase from Genpar, on the terms and subject to the
conditions set forth herein, (i) 100% of the general partner interests in SRES,
(ii) 100% of the general partner interests in REM and (iii) 100% of the general
partner interests in Leapartners, L.P., a Texas limited partnership
(“Leapartners”);


WHEREAS, SRES (itself or through the SRES Subsidiaries) owns and operates a
system of natural gas transportation, gathering, treating, compression and
processing facilities in Texas and New Mexico; and


WHEREAS, REM provides necessary gas control and ensures the sale of SRES’s
controlled and owned natural gas and natural gas liquids;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:




ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:


“Accounting Firm” has the meaning provided such term in Section 2.5(d).


“Active Employees” has the meaning provided such term in Section 6.16(a).

1

--------------------------------------------------------------------------------







“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have correlative meanings.


“Agreement”has the meaning provided such term in the preamble to this Agreement.


“Allocation”has the meaning provided such term in Section 7.2(i).


“Assets”has the meaning provided such term in Section 4.16(a).


“Audited Financial Statements”has the meaning provided such term in Section
4.4(a).


“Bank Credit Facility” means the Amended and Restated Credit Agreement, dated as
of October 8, 2004, among Sid Richardson Energy Services, Ltd., as borrower, the
lenders party thereto, JP Morgan Chase Bank, as administrative agent, and Fleet
National Bank, Wells Fargo Bank, N.A. and U.S. Bank National Association, as
managing agents.


“Benefit Plan”means (i) each “employee benefit plan,” as such term is defined in
Section 3(3) of ERISA, (ii) each plan that would be an employee benefit plan if
it were subject to ERISA, (iii) each stock bonus, stock ownership, stock option,
stock purchase, stock appreciation rights, phantom stock or other stock plan
(whether qualified or nonqualified) and (iv) each bonus, deferred compensation
or incentive compensation plan; provided, however, that such term shall not
include (a) routine employment policies and procedures developed and applied in
the ordinary course of business, including wage, vacation, holiday, and sick or
other leave policies, (b) workers’ compensation insurance, (c) directors’ and
officers’ liability insurance and (d) Material Contracts.


“Business Day”means any day that is not a Saturday, Sunday or legal holiday in
the State of Texas or a federal holiday in the United States.


“Buyers”has the meaning provided such term in the preamble to this Agreement.


“Buyer Approvals”has the meaning provided such term in Section 5.3.


“Buyer Indemnified Parties”has the meaning provided such term in Section 9.2(a).


“Buyers’ 401(k) Plan” has the meaning provided such term in Section 6.20(c).


“Cap Amount” has the meaning provided such term in Section 9.4(c).

2

--------------------------------------------------------------------------------





“Capital Expenditure Budget” means the 2006 capital expenditure budget of the
Partnership Companies attached hereto as Schedule 1.1(d).


“Cause”means termination because of a material dereliction of duty, commission
of a felony or crime of moral turpitude, material violation of any written
policy of the employer, willfully engaging in conduct the employee knows or
should know is materially injurious to the employer or its Affiliates or
termination because of any other “termination for cause” provision in the
applicable individual’s employment agreement, if any.


“Closing”has the meaning provided such term in Section 2.4(a).


“Closing Date”has the meaning provided such term in Section 2.4(a).


“Closing Statement”has the meaning provided such term in Section 2.5(a).


“COBRA” has the meaning provided such term in Section 6.21.


“Code”means the Internal Revenue Code of 1986, as amended.


“Competitive Business” has the meaning provided such term in Section 6.9(c).


“Confidentiality Agreement”means the Confidentiality Agreement between SRES and
Panhandle Eastern Pipe Line Company, LP dated December 8, 2005.


“Continuation Period” has the meaning provided such term in Section 6.17(c).


“Contract”means any legally binding agreement, commitment, lease, license or
contract, instrument or other arrangement but excluding Benefit Plans.


“Current Assets”means the sum of all current assets of the Partnership Companies
as of the Closing Date, calculated on a basis consistent with the methodology
reflected on Schedule 1.1(e) and otherwise computed in accordance with GAAP
adjusted consistent with the methodology reflected on Schedule 1.1(e) (provided
that: (i) all commodity price hedges regardless of their term shall be marked to
market as of the Closing Date and the resulting gain, if any, shall be included
in Current Assets; and (ii) natural gas imbalances, if any, shall be marked to
market), as adjusted to give effect to the exclusion of 50% of the current
assets of Grey Ranch. For illustrative purposes only, as of September 30, 2005,
Current Assets totaled $304,464,312, as reflected on the calculations attached
hereto as Schedule 1.1(e).


“Current Liabilities”means the sum of all current liabilities and all
Indebtedness of the Partnership Companies as of the Closing Date, calculated on
a basis consistent with the methodology reflected on Schedule 1.1(f) hereto and
otherwise computed in accordance with GAAP adjusted consistent with the
methodology reflected on Schedule 1.1(f) (provided that: (i) all commodity price
hedges, regardless of their term, shall be marked to market as of the Closing
Date and the resulting loss, if any, shall be included in Current Liabilities;
(ii) natural gas imbalances, if any, shall be marked to market), as adjusted to
give effect to the terms of

3

--------------------------------------------------------------------------------



this Agreement and the consummation of the transactions contemplated hereby on
the Closing Date and to the exclusion of 50% of the current liabilities and
Indebtedness of Grey Ranch. For illustrative purposes only, as of September 30,
2005, Current Liabilities totaled $288,746,196, as reflected on the calculations
attached hereto as Schedule 1.1(f).


“Direct Claim” has the meaning provided such term in Section 9.3(c).


“Disclosure Schedule” means the schedules attached hereto. 


“Dollars”and“$” mean the lawful currency of the United States.


“Easements” means all easements, rights-of-way, servitudes, property use
agreements, line rights, permits and licenses associated with or related to the
Facilities.


“Eligible Transferred Employees” has the meaning provided such term in Section
6.20(a).


“Employees” means the employees of any Partnership Company.


“Engage In”has the meaning provided such term in Section 6.9(c).


“Environmental Law”means any applicable Law relating to human health, the
environment (including natural resources) or the protection thereof and
Hazardous Materials, including any applicable provisions of the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq., the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Clean
Water Act, 33 U.S.C. § 1251 et seq., the Clean Air Act, 42 U.S.C. § 7401 et
seq., the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Federal
Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., and the Oil
Pollution Act of 1990, 33 U.S.C. § 2701 et seq., and all analogous state or
local Laws including those pertaining to oil and gas exploration, production,
gathering and processing wastes.


“ERISA”means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” has the meaning provided such term in Section 4.9(b)(iii).


“Estimated Net Working Capital Amount” means $25,000,000.


“Estimated Purchase Price”means an amount equal to $1,600,000,000
($1,580,386,500 in respect of the Limited Partner Interests and $19,613,500 in
respect of the General Partner Interests).


“Exchange Act”has the meaning provided such term in Section 6.3(b).


“Excluded Subsidiary” has the meaning provided such term in Section 4.2(f).


“Expiration Date” has the meaning provided such term in Section 9.1.

4

--------------------------------------------------------------------------------







“Facilities” means the pipelines, compressors, processing plants, meters and
treaters, together with all fixtures and appurtenances associated principally
with the maintenance or operation of such pipelines, compressors, processing
plants, meters and treaters, used or held for use by the Partnership Companies
in connection with the operation of the business of the Partnership Companies.


“Fee Interests” means all fee property interests associated with or related to
the Facilities.


“FERC” means the U.S. Federal Energy Regulatory Commission.


“Financial Statements”has the meaning provided such term in Section 4.4.


“Financing” has the meaning provided such term in Section 6.3(b).


“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time, as consistently applied.


“General Partner Interests” means the 100% general partner interests of Genpar
in each of SRES, REM and Leapartners, as more particularly described in the
recitals to this Agreement.


“Genpar” has the meaning provided such term in the preamble to this Agreement.


“Genpar GP” has the meaning provided such term in Section 8.1(d).


“Governmental Authority”means any federal, state, municipal, local, foreign or
similar governmental authority, regulatory or administrative agency, court or
arbitral body.


“GP Interest Buyer” has the meaning provided such term in the preamble to this
Agreement.


“Grey Ranch” means Grey Ranch Plant, L.P., a Texas limited partnership.


“Hazardous Materials” means any product, substance, waste, pollutant, or
contaminant that is defined or listed as hazardous or toxic or that is otherwise
regulated under any applicable Environmental Law including radioactive materials
(other than naturally occurring radioactive materials), asbestos,
polychlorinated biphenyls, petroleum hydrocarbons, petroleum products, natural
gas, crude oil and any fractions, or derivatives thereof.


“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and regulations and rules promulgated pursuant to that act, or any
successor law.


“Indebtedness”means for any Person (i) indebtedness for borrowed money,
including any obligation to reimburse any bank or other Person in respect of
amounts paid or payable

5

--------------------------------------------------------------------------------



under a standby letter of credit; (ii) obligations of such Person to pay the
deferred purchase or acquisition price of property or services, other than trade
accounts payable arising, and accrued expenses incurred, in the ordinary course
of business; (iii) indebtedness for borrowed money of others secured by a Lien
on the property of such Person, whether or not the respective indebtedness so
secured has been assumed by such Person; (iv) capital lease obligations of such
Person or (v) any guarantee with respect to Indebtedness of another Person.


“Indemnified Party”has the meaning provided such term in Section 9.3(a).


“Indemnifying Party”has the meaning provided such term in Section 9.3(a).


“Indemnified Tax Claim”has the meaning provided such term in Section 7.4(b).


“Intellectual Property”means intellectual property rights, statutory or common
law, worldwide, including (i) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing; (ii) copyrights and any applications or
registrations for any of the foregoing; and (iii) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae, specifications, and lists of suppliers, vendors, customers,
and distributors.


“Interim Financial Statements” has the meaning provided such term in Section
4.4.


“Knowledge”as to Buyers means the actual knowledge, after reasonable inquiry, of
those persons listed in Schedule 1.1(a) and as to Sellers means the actual
knowledge, after reasonable inquiry, of those persons listed in Schedule 1.1(b).


“Law”means any applicable law, rules of common law, rule, regulation, ordinance,
order, judgment, decree or other legally enforceable requirement of a
Governmental Authority.


“Leapartners” has the meaning provided such term in the recitals to this
Agreement.


“Lien(s)”means any charges, pledges, options, mortgages, deeds of trust,
hypothecations, security interests or other encumbrances or restrictions
(whether on voting, sale, transfer, disposition or otherwise).


“Limited Partner Interests” means the 100% limited partner interests of SRCG in
each of SRES and REM, as more particularly described in the recitals to this
Agreement.


“Losses” means all claims, liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including reasonable fees
and expenses of counsel, consultants, experts and other professional fees and
any and all costs and expenses (including reasonable legal fees and accounting
fees) incident to the enforcement of the indemnification provisions of this
Agreement); provided, however, that Losses shall not include any special,
punitive, exemplary, consequential or indirect damages or any lost profits,
damage to reputation or loss to goodwill; provided, however, that in the case of
Third Party Claims,

6

--------------------------------------------------------------------------------



Losses shall be deemed to include all forms of relief, monetary and otherwise
asserted therein without any of the foregoing exceptions.


“LP Interest Buyer” has the meaning provided such term in the preamble to this
Agreement.


“Material Adverse Effect”means, with respect to any Person, any circumstance,
change or effect that (i) is materially adverse to the business, operations
(including results of operation), assets, liabilities or financial condition of
such Person (and, in the case of a Partnership Company, of the Partnership
Companies taken as a whole) or (ii) materially impedes the ability of such
Person to complete the transactions contemplated herein or to perform its
obligations hereunder, but in the case of clause (i) above, shall exclude any
circumstance, change or effect (except, as to clauses (a) and (c) below, to the
extent that such circumstance, change or effect shall have a disproportionate
impact (vis a vis other entities with operations in the counties where the
Partnership Companies have physical assets) on the Partnership Companies)
resulting or arising from:


(a)  any change in general economic conditions in the industries or markets in
which a Partnership Company operates;


(b)  seasonal reductions in revenues and/or earnings of the Partnership
Companies in the ordinary course of their respective businesses;


(c)  national or international political, diplomatic or military conditions,
including any engagement in hostilities, whether or not pursuant to a
declaration of war, or the occurrence of any military or terrorist attack; and


(d)  changes in GAAP or other accounting principles after the date hereof.


“Material Contracts”has the meaning provided such term in Section 4.6(a).


“Net Working Capital Change Amount,” which may be positive or negative, means
(x) the Estimated Net Working


“Non-Compete Area” has the meaning provided such term in Section 6.9(c).


“Non-Transferred Employees”has the meaning provided such term in Section
6.16(b).


“Organizational Documents”means any charter, certificate of incorporation,
articles of association, bylaws, operating


“Other Employees” has the meaning provided such term in Section 6.16(c).


“Parties”means Sellers and Buyers.

7

--------------------------------------------------------------------------------





“Partnership Company” means any of SRES, REM, Grey Ranch or any SRES Subsidiary.


“Partnership Companies” means REM, SRES, Grey Ranch and the SRES Subsidiaries,
collectively.


“Partnership Guarantees”means all guarantees, letters of credit, bonds, sureties
and other credit support or assurances provided by Sellers or their respective
Affiliates (other than the Partnership Companies) in support of any obligations
of any Partnership Company listed on Schedule 6.6. and any other guarantees,
letters of credit, bonds, sureties and other credit support or assurances that
in the aggregate subject Sellers and their respective Affiliates (other than the
Partnership Companies) to total aggregate exposure of no more than $5,000,000.


“Partnerships”means SRES and REM.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Permits”means authorizations, licenses, permits, registrations, exemptions or
certificates issued by Governmental Authorities; provided, however, that
right-of-way agreements and similar approvals are not included in the definition
of Permits.


“Permitted Liens”means (i) Liens for Taxes, impositions, assessments, fees,
rents or other governmental charges levied or assessed or imposed not yet
delinquent or being contested in good faith by appropriate proceedings, (ii)
statutory Liens (including materialmen’s, warehousemen’s, mechanic’s,
repairmen’s, landlord’s, and other similar Liens) arising in the ordinary course
of business securing payments not yet delinquent or being contested in good
faith by appropriate proceedings, (iii) the rights of lessors and lessees under
leases executed in the ordinary course of business, (iv) the rights of licensors
and licensees under licenses executed in the ordinary course of business, (v)
restrictive covenants, easements and defects, imperfections or irregularities of
title, if any, that do not or would not impair in any material respect the use
or occupancy of any applicable asset or property in the operation of the
business of the Partnership Companies, (vi) Liens securing rental payments under
capital lease arrangements executed in the ordinary course of business, (vii)
Liens listed on Schedule 1.1(c) and (viii) Liens created by Buyers or its
successors and assigns.


“Person”means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.


“Personal Property” means all items of personal property owned or leased by the
Partnership Companies in connection with the operation of their business
including, without limitation, all vehicles, equipment, furniture, files,
records and operating inventories (which shall include, without limitation,
chemicals, lubrications, fuels, corrosion inhibitors, field supplies, computers
and office supplies located at the Facilities).


“Policies”has the meaning provided such term in Section 4.14.

8

--------------------------------------------------------------------------------







“Pre-Closing Date Period Tax Claims”has the meaning provided such term in
Section 7.2(e).


“Pre-Closing Date Tax”has the meaning provided such term in Section 7.2(c).


“Purchase Price”has the meaning provided such term in Section 2.2.


“Purchased Interests”means the Limited Partner Interests and the General Partner
Interests.


“Qualified Beneficiary” has the meaning provided such term in Section 6.21.


“Reasonable Efforts”means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.


“REM” has the meaning provided such term in the recitals to this Agreement.


“Representatives”means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.


“Sellers”has the meaning provided such term in the preamble to this Agreement.


“Seller Approvals”has the meaning provided such term in Section 3.3.


“Seller Indemnified Parties”has the meaning provided such term in Section
9.2(b).


“Seller Marks”has the meaning provided such term in Section 6.9(b).


“Sellers’ 401(k) Plan” has the meaning provided such term in Section 6.20(c).


“Sellers’ Pension Plan” has the meaning provided such term in Section 6.20(a).


“SRCG” has the meaning provided such term in the preamble to this Agreement.


“SRCG Restoration Plan” has the meaning provided such term in Section 6.20(b).


“SRES” has the meaning provided such term in the recitals to this Agreement.


“SRES Subsidiaries” means Leapartners, SRCG-West Texas Gathering Company, Inc.,
a Texas corporation, Mi Vida Genpar, L.L.C., a Texas limited liability company,
Sid Richardson Pipeline, Ltd., a Texas limited partnership, West Texas Gathering
Company, a Delaware corporation, and Sid Richardson Gas Pipeline, Ltd., a Texas
limited partnership.


“Straddle Period” has the meaning provided such term in Section 7.2(c).

9

--------------------------------------------------------------------------------







“Straddle Period Tax Claim” has the meaning provided such term in Section
7.2(c).


“Tax Authority”means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.


“Tax Benefit”means, with respect to a Loss, an amount by which the Tax liability
of a Person (or group of corporations filing a Tax Return that includes the
Person), with respect to a taxable period, is reduced as a result of such Loss
or the amount of any Tax refund or Tax credit that is generated (including, by
deduction, loss, credit or otherwise) as a result of such Loss, and any related
interest received from any relevant Tax Authority.


“Tax Indemnified Party”has the meaning provided such term in Section 7.4(b).


“Tax Indemnifying Party”has the meaning provided such term in Section 7.4(b).


“Tax Proceeding”has the meaning provided such term in Section 7.2(f).


“Tax Returns”means any report, return, election, document, estimated tax filing,
declaration or other filing provided to any Tax Authority including any
amendments thereto.


“Taxes” means all taxes, assessments, charges, duties, fees, levies, imposts or
other similar charges imposed by a Governmental Authority, including all income,
franchise, profits, capital gains, capital stock, transfer, gross receipts,
sales, use, transfer, service, occupation, ad valorem, property, excise,
severance, windfall profits, premium, stamp, license, payroll, employment,
social security, unemployment, disability, environmental (including taxes under
Code Section 59A), alternative minimum, add-on, value-added, withholding and
other taxes, assessments, charges, duties, fees, levies, imposts or other
similar charges of any kind whatsoever (whether payable directly or by
withholding and whether or not requiring the filing of a Tax Return), and all
estimated taxes, deficiency assessments, additions to tax, additional amounts
imposed by any Governmental Authority, penalties and interest.


“Third Party Claim”has the meaning provided such term in Section 9.3(a).


“Threshold Amount” has the meaning provided such term in Section 9.4(b).


“Transferred Employees”has the meaning provided such term in Section 6.17(a).


“United States”means the United States of America.


“Welfare Benefit Plan”has the meaning provided such term in Section 6.21.

10

--------------------------------------------------------------------------------





Section 1.2  Rules of Construction.


(a) All article, section, schedule and exhibit references used in this Agreement
are to articles, sections, schedules and exhibits to this Agreement unless
otherwise specified. The schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.


(b)  If a term is defined as one part of speech (such as a noun), it shall have
a corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,”“hereto,”“hereby,”“herein,”“hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular section or article in which such
words appear. The phrase “ordinary course of business” shall mean, with respect
to the subject Person, the ordinary course of business consistent with past
practice.


(c)  The Parties acknowledge that each Party and its attorney has reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Agreement.


(d)  The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.


(e)  All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.




ARTICLE II
PURCHASE AND SALE; CLOSING


Section 2.1 Purchase and Sale of Purchased Interests. At the Closing, upon the
terms and subject to the conditions set forth in this Agreement, Sellers shall
sell, assign, transfer and convey to Buyers, and Buyers shall purchase and
acquire from Sellers, the Purchased Interests, free and clear of any Liens other
than transfer restrictions imposed thereon by applicable securities Laws.


Section 2.2 Purchase Price. The aggregate consideration payable by Buyers to
Sellers for the Purchased Interests (the “Purchase Price”) shall consist of
$1,600,000,000 ($1,580,386,500 in respect of the Limited

11

--------------------------------------------------------------------------------



Partner Interests and $19,613,500 in respect of the General Partner Interests)
minus the Net Working Capital Change Amount (which shall be divided as between
the Buyers in the same proportion).


Section 2.3 [Intentionally Omitted]


Section 2.4 The Closing.


(a)  The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of Kelly, Hart & Hallman, P.C., 201
Main Street, Suite 2500, Fort Worth, Texas 76102, commencing at 10:00 a.m. local
time on the first day of the calendar month following the calendar month in
which all of the conditions to Closing shall have been satisfied (with an
effective time of 12:01 a.m. on such date), or such other date as Buyers and
Sellers may mutually determine (the “Closing Date”). 


(b) At the Closing, Sellers will deliver the following documents and
deliverables to Buyers:


(i)  an Assignment and Assumption Agreement in the form of Exhibit 2.4(b)(i)
effecting the transfer to Buyers of ownership of all of the Purchased Interests;


(ii) a certificate certifying that the transactions contemplated hereby are
exempt from withholding under Section 1445 of the Code in the form of Exhibit
2.4(b)(ii); and


(iii) such other certificates, instruments of conveyance, and documents as may
be reasonably requested by Buyers and agreed to by Sellers prior to the Closing
Date to carry out the intent and purposes of this Agreement, including such
certificates, instruments of conveyance and documents specified in Section 8.1.


(c) At the Closing, Buyers will deliver the following documents and deliverables
to Sellers:


(i)  an Assignment and Assumption Agreement in the form of Exhibit 2.4(b)(i)
effecting the transfer to Buyers of ownership of all of the Purchased Interests;


(ii)  an amount equal to the Estimated Purchase Price by wire transfer of
immediately available funds to an account or accounts specified by Sellers; and


(iii) such other certificates, instruments, and documents as may be reasonably
requested by Sellers and agreed to by Buyers prior to the Closing Date to carry
out the intent and purposes of this Agreement, including such certificates,
instruments and documents specified in Section 8.2.


Section 2.5 Post-Closing Purchase Price Reconciliation.

12

--------------------------------------------------------------------------------







(a) As soon as reasonably practicable following the Closing Date, and in any
event within 45 days thereafter, Sellers shall deliver to Buyers a closing
statement of the Partnership Companies as of the Closing Date (the “Closing
Statement”), prepared by Sellers in good faith and on a reasonable basis,
setting forth in reasonable detail the proposed final determination of the Net
Working Capital Change Amount, including such information relating thereto as
may be specified in Article VII hereof.


(b) From and after the delivery of the Closing Statement, and in order for
Buyers to review the Closing Statement and the calculation of the Net Working
Capital Change Amount, Sellers shall provide to Buyers and their Representatives
prompt and full access to the personnel, accountants, books and records used by
Sellers or their Representatives in the preparation of the Closing Statement and
the calculation of the Net Working Capital Change Amount (and shall provide
copies of applicable portions of such books and records as may be reasonably
requested), and shall cause the employees of Sellers to cooperate in all
reasonable respects with Buyers in connection with their review of such work
papers and other documents and information relating to the preparation of the
Closing Statement and the calculation of the Net Working Capital Change Amount.


(c) Within 45 days after Buyers’ receipt of the Closing Statement, Buyers shall
notify Sellers in writing whether Buyers agree or disagree with the Closing
Statement. If Buyers accept the Closing Statement, Buyers or Sellers, as
appropriate, shall, within five Business Days of such acceptance, make the
following adjustments: (i) if the Net Working Capital Change Amount calculated
based on the Closing Statement is a negative number, Buyers shall pay to Sellers
in cash (by means of federal funds wire or interbank transfer in immediately
available funds) a positive amount equal to the Net Working Capital Change
Amount, or (ii) if the Net Working Capital Change Amount calculated based on the
Closing Statement is a positive number, Sellers shall pay to Buyers in cash (by
means of federal funds wire or interbank transfer in immediately available
funds) an amount equal to the Net Working Capital Change Amount. In the event
that any payment required by this Section 2.5(c) is not made by the appropriate
Party when due pursuant to the terms of this Section 2.5(c), such payment shall
accrue interest from the date such payment was due at the lesser of 15% per
annum or the maximum rate permitted by applicable law. Such interest shall be
paid by the appropriate Party upon demand by the other Party.


(d) If Buyers disagree with the Closing Statement, Buyers’ notice as aforesaid
shall specify in reasonable detail the nature and extent of such disagreement,
and Buyers and Sellers shall have a period of 30 days from Sellers’ receipt of
such notice in which to resolve such disagreement. If such notice of
disagreement is not received by Sellers within the time specified in subsection
(c) above, it shall be deemed that Buyers have accepted the Closing Statement
with respect to all items set forth therein and within three Business Days after
the expiration of such 30 day period, Buyers or Sellers, as appropriate, shall
make the payments described in Section 2.5(c) hereof. Any disputed amounts which
cannot be agreed to by the Parties within 30 days from Sellers’ receipt of
Buyers’ notice of disagreement to the Closing Statement shall be determined by a
mutually agreeable nationally recognized accounting firm that does not have a
relationship with either Sellers or Buyers, or any of their respective

13

--------------------------------------------------------------------------------



Affiliates (the “Accounting Firm”). The engagement of and the determination by
the Accounting Firm (or any other accounting firm designated by the Accounting
Firm as set forth below) shall be completed within 60 days after such assignment
is given to the Accounting Firm and shall be binding on and shall, absent
manifest error, be nonappealable by Sellers and Buyers. If for any reason the
Accounting Firm is unable to act in such capacity, such determination will be
made by any other nationally recognized accounting firm selected by the
Accounting Firm. The fees and expenses payable to the Accounting Firm (or any
other accounting firm designated by the Accounting Firm) in connection with such
determination will be borne 50% by Sellers and 50% by Buyers.


(e) Within five Business Days of the date on which the last disputed item
required to determine the Net Working Capital Change Amount as of the Closing
Date is resolved by the Accounting Firm, Buyers or Sellers, as appropriate,
shall make the payments described in Section 2.5(c) hereof.




ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO SELLERS


Sellers, jointly and severally, represent and warrant to Buyers as follows:


Section 3.1Organization of Sellers. SRCG is a limited partnership duly
organized, validly existing and in good standing under the Laws of the State of
Texas. Genpar is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Delaware.


Section 3.2 Authorization; Enforceability. Each Seller has all requisite
partnership power and authority to execute and deliver this Agreement and to
perform all obligations to be performed by it hereunder. The execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby have been duly and validly authorized and approved by all requisite
partnership action of each of SRCG and Genpar. This Agreement has been duly and
validly executed and delivered by each Seller and constitutes a valid and
binding obligation of each such Seller, enforceable against each such Seller in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.


Section 3.3 No Conflict. The execution and delivery of this Agreement by Sellers
and the consummation of the transactions contemplated hereby by them (assuming
all filings, consents, approvals, authorizations and notices set forth on
Schedule 3.3 (collectively, the “Seller Approvals”) have been made, given or
obtained) do not and shall not:

14

--------------------------------------------------------------------------------





(a)  violate any Law applicable to either Seller or any of its subsidiaries
(other than the Partnership Companies);


(b)  require any filing with, consent, approval or authorization of, or notice
to, any Governmental Authority or any other Person;


(c)  violate any Organizational Document of either Seller or any of its
subsidiaries (other than the Partnership Companies); or


(d)  (i) breach or conflict with or constitute a default under any Contract,
Benefit Plan or Permit to which either Seller or any of its subsidiaries (other
than the Partnership Companies) is a party or by which either Seller or any of
its subsidiaries (other than the Partnership Companies) or any of its assets may
be bound, (ii) result in the acceleration, termination or modification of any
such Contract, Benefit Plan or Permit, (iii) result in the creation of any Lien
upon any of the Purchased Interests, or (iv) constitute an event which, after
notice or lapse of time or both, would result in any such breach, acceleration,
termination, modification or creation of a Lien upon any of the Purchased
Interests or would create in any party the right to accelerate, terminate,
modify or cancel any Contract, Benefit Plan or Permit of any Seller or any of
its subsidiaries (other than the Partnership Companies);


except, in the case of clause (b) and (d) above, as would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect on the Partnership Companies and on the ability of Sellers to enter into
and timely perform their obligations under this Agreement and the other
agreements contemplated hereby to be executed by Sellers.


Section 3.4 Litigation. Except as set forth on Schedule 4.8, (a) there are no
lawsuits, actions, investigations or proceedings by or before any Governmental
Authority, arbitrator or mediator, pending or, to the Knowledge of either of the
Sellers, threatened against either of the Sellers or any of their subsidiaries
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on the Partnership Companies or the ability of either
Seller to perform its obligations under this Agreement and (b) there are no
orders or unsatisfied judgments from any Governmental Authority, arbitrator or
mediator binding upon either Seller or any of their subsidiaries that,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on the Partnership Companies or the ability of either
Seller to perform its obligations under this Agreement. Notwithstanding anything
in this Agreement to the contrary, the provisions of this Section 3.4 shall not
relate to or cover any matters relating to Taxes, Benefit Plans, Employees or
Environmental Laws, which are addressed in Sections 4.10, 4.9, 4.15 and 4.11,
respectively.


Section 3.5 Brokers’ Fees. Except for Lehman Brothers, Inc., no broker, finder,
investment banker or other Person is entitled to any brokerage fee, finders’ fee
or other commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by Sellers or any of their respective
Affiliates (including the Partnership Companies); provided that any

15

--------------------------------------------------------------------------------



brokerage fee, finders’ fee or other commission payable to Lehman Brothers, Inc.
shall in no event be payable by the Partnership Companies.


Section 3.6 Ownership of Purchased Interests.


(a)  SRCG has good title to, holds of record and owns beneficially, the Limited
Partner Interests free and clear of any Liens, other than transfer restrictions
imposed thereon by applicable securities Laws. All the Limited Partner Interests
are held by SRCG, and the Limited Partner Interests represent 100% of the
outstanding limited partner interests of SRES and REM. On the Closing Date, upon
payment of the Estimated Purchase Price in accordance with Section 2.4, the
Limited Partner Interests will be acquired by Buyers free and clear of all Liens
(other than restrictions imposed thereon by applicable securities Laws).


(b)  Genpar has good title to, and holds of record and owns beneficially, the
General Partner Interests free and clear of any Liens, other than transfer
restrictions imposed thereon by applicable securities laws. All the General
Partner Interests are held by Genpar, and the General Partner Interests
represent 100% of the general partner interests of SRES, REM and Leapartners. On
the Closing Date, upon payment of the Estimated Purchase Price in accordance
with Section 2.4, the General Partner Interests will be acquired by Buyers free
and clear of all Liens (other than restrictions imposed thereon by applicable
securities laws).


(c)  (i) There are no outstanding options, warrants, rights or other securities
convertible into or exchangeable or exercisable for partnership or other equity
interests of any of the Partnership Companies, (ii) there are not any other
commitments or agreements providing for the issuance of additional partnership
or other equity interests of any of the Partnership Companies or the repurchase
or redemption of partnership or other equity interests of any of the Partnership
Companies, and (iii) there are no agreements of any kind which may obligate the
Partnership Companies to issue, purchase, redeem or otherwise acquire any of
their respective partnership or other equity interests. There are no voting
agreements, proxies or other similar agreements or understandings with respect
to the partnership or other equity interests of any of the Partnership
Companies.


(d)  All of the outstanding partnership interests of the Partnerships (i) have
been duly authorized and validly issued and (ii) were not issued in violation of
any preemptive rights or other preferential rights of subscription or purchase
of any Person.


(e)  The Sellers, directly or indirectly, own all of the equity interests of Sid
Richardson Carbon, Ltd.



16

--------------------------------------------------------------------------------





ARTICLE IV
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP COMPANIES


Sellers, jointly and severally, represent and warrant to Buyers as follows:


Section 4.1  Organization of the Partnerships. Each of the Partnerships is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has the requisite partnership power and
authority to own or lease its assets and to conduct its business as it is now
being conducted. Each of the Partnerships is duly licensed or qualified in each
jurisdiction in which the ownership or operation of its assets or the character
of its activities is such as to require it to be so licensed or qualified,
except where the failure to be so licensed or qualified would not, individually
or in the aggregate, have a Material Adverse Effect on such Partnership.
Schedule 4.1 sets forth the jurisdiction of organization of each Partnership,
the jurisdictions in which each Partnership is qualified or licensed to do
business as a foreign limited partnership and the authorized, issued and
outstanding equity interests and the record and beneficial owners thereof of
each Partnership. Sellers have made available through the electronic data room
or otherwise provided to Buyers true copies of all existing Organizational
Documents of the Partnerships.


Section 4.2 Organization and Capitalization of the SRES Subsidiaries and Grey
Ranch.


(a)  With the exception of the general partner interest of Genpar in
Leapartners, SRES, directly or indirectly through another SRES Subsidiary, owns,
of record and beneficially, all of the outstanding equity interests of each
other SRES Subsidiary. Other than SRES’s indirect equity interest in Grey Ranch,
the SRES Subsidiaries are the only corporations, limited partnerships, limited
liability companies and other Persons in which SRES owns, directly or
indirectly, an equity interest. REM does not own any equity interest in any
corporation, limited partnership, limited liability company or any other Person.


(b)  Each SRES Subsidiary is duly organized or incorporated, validly existing
and in good standing under the Laws of its respective jurisdiction of
organization or incorporation, is duly qualified to do business as a foreign
limited liability company, limited partnership or corporation in each
jurisdiction set forth opposite such SRES Subsidiary’s name on Schedule 4.2(b),
which are all the jurisdictions in which the business it is conducting, or the
operation, ownership or leasing of its properties, makes such qualification
necessary, except jurisdictions in which the failure to be so qualified,
individually or in the aggregate, would not have a Material Adverse Effect on
the Partnership Companies. Each SRES Subsidiary has the requisite power and
authority (as a corporation, limited partnership or limited liability company)
to carry on its respective business as it is now being conducted and to own,
operate and lease the assets it now owns, operates or holds under lease.
 
17

--------------------------------------------------------------------------------




(c)  All the outstanding shares of capital stock, partnership interests,
membership interests and other equity interests of each SRES Subsidiary (i) have
been duly authorized and validly issued (and, with respect to each of SRCG-West
Texas Gathering Company, Inc. and West Texas Gathering Company, are fully paid
and non-assessable), (ii) were not issued in violation of any preemptive rights
or other preferential rights of subscription or purchase of any Person and (iii)
are owned of record and beneficially by SRES or another SRES Subsidiary (or, in
the case of Leapartners, are owned of record and beneficially by SRES and
Genpar), free and clear of all Liens (other than restrictions imposed thereon by
applicable securities Laws).


(d)  Sellers have heretofore made available through the electronic data room or
otherwise provided to Buyers true and complete copies of the Organizational
Documents of each SRES Subsidiary. Schedule 4.2(d) sets forth a true and
complete list of the SRES Subsidiaries together with (i) a specification of the
nature of the legal organization of each such entity, and (ii) the jurisdiction
of organization of each such entity and (iii) the authorized, issued and
outstanding equity interests and record and beneficial owners thereof of each
SRES Subsidiary.


(e)  Grey Ranch is a limited partnership duly organized, validly existing and in
good standing under the Laws of the State of Texas, is duly qualified to do
business as a foreign limited partnership in each jurisdiction set forth on
Schedule 4.2(e)(i), which are all the jurisdictions in which the business it is
conducting, or the operation, ownership or leasing of its properties, makes such
qualification necessary, except jurisdictions in which the failure to be so
qualified, individually or in the aggregate, would not have a Material Adverse
Effect on the Partnership Companies. Grey Ranch has the requisite partnership
power and authority to carry on its business as it is now being conducted and to
own, operate and lease the assets it now owns, operates or holds under lease.
All outstanding partnership or other equity interests in Grey Ranch have been
duly authorized and validly issued, were not issued in violation of any
preemptive rights or other preferential rights of subscription or purchase of
any Person and are owned of record and beneficially by the Persons set forth on
Schedule 4.2(e)(ii). Sid Richardson Pipeline, Ltd's partnership or other equity
interests in Grey Ranch are owned free and clear of all Liens (other than
restrictions imposed thereon by applicable securities Laws). Sellers have
heretofore made available through the electronic data room or otherwise provided
to Buyers true and complete copies of the Organizational Documents of Grey
Ranch.


(f)  In addition, Sellers own a non-controlling interest in PetroSource Energy
Company, LP (the “Excluded Subsidiary”).


Section 4.3 No Conflict. The execution and delivery of this Agreement by Sellers
and the consummation of the transactions contemplated hereby by Sellers
(assuming all of the Seller Approvals have been made, given or obtained) do not
and shall not:


(a)  violate any Law applicable to any Partnership Company;

18

--------------------------------------------------------------------------------





(b)  require any filing with, consent, approval or authorization of, or notice
to, any Governmental Authority or any other Person;


(c)  violate any Organizational Document of any Partnership Company; or


(d) (i) breach or conflict with or constitute a default under any Contract,
Benefit Plan or Permit to which any Partnership Company is a party or by which
any Partnership Company or any of its assets may be bound, (ii) result in the
acceleration, termination or modification of any such Contract, Benefit Plan or
Permit, (iii) result in the creation of any Lien under any such Contract or on
any assets of any Partnership Company or (iv) constitute an event which, after
notice or lapse of time or both, would result in any such breach, acceleration,
termination, modification or creation of a Lien or would create in any party the
right to accelerate, terminate, modify, or cancel a Contract, Benefit Plan or
Permit of any Partnership Company;


except, in the case of clause (b) and (d) above, as would not, either
individually or in the aggregate, have a Material Adverse Effect on the
Partnership Companies, or on the ability of Sellers to enter into and timely
perform their obligations under this Agreement and the other agreements
contemplated hereby to be executed by Sellers.


Section 4.4  Financial Statements.


(a) Schedule 4.4 sets forth true and complete copies of the following financial
statements (collectively, the “Financial Statements”): (a) the audited
consolidated balance sheets of SRES as of December 31, 2003 and 2004, with
related statements of income, cash flows and changes in partners’ capital for
the years ended December 31, 2002, 2003 and 2004, (b) the audited balance sheets
of REM as of December 31, 2003 and 2004, with related statements of income, cash
flows and changes in partners’ capital for the years ended December 31, 2002,
2003 and 2004, (c) the unaudited consolidated balance sheet of SRES (with
related statements of income and cash flows) as of, and for the period ended,
September 30, 2005 and (d) the unaudited balance sheet of REM (with related
statements of income and cash flows) as of, and for the period ended, September
30, 2005. The Financial Statements referred to in clauses (a) and (b) above are
sometimes collectively referred to herein as the “Audited Financial Statements,”
and the Financial Statements referred to in clauses (c) and (d) above are
sometimes collectively referred to herein as the “Interim Financial Statements.”
The Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis throughout the periods presented thereby and present fairly in
accordance with GAAP, the financial position, the results of operations and cash
flows of the Partnerships as of, and for the periods ended on, such dates.


(b) The Partnership Companies have not received any written notice from any
Governmental Authority concerning noncompliance with, or deficiencies in, the
Partnership Companies’ financial reporting practices. All material transactions
have been properly recorded in the accounting records underlying the Financial
Statements. There are no significant deficiencies, including material
weaknesses, in the design or operation of internal

19

--------------------------------------------------------------------------------



control over the Partnership Companies’ financial reporting. To the Knowledge of
the Sellers, no member of the Partnership Companies’ management nor any other
employee with a significant role in the Partnership Companies’ internal controls
has committed any act of fraud having a material effect on the Financial
Statements.


(c) The Partnership Companies have not received or otherwise had, nor do the
Sellers have any Knowledge of, any complaint, allegation, assertion or claim,
whether written or oral, alleging fraud or suspected fraud affecting the
Partnership Companies.


(d) All liabilities that are required by GAAP to be reflected or reserved
against in the balance sheet included in the Interim Financial Statements have
been so reflected or reserved against in such balance sheet. Since September 30,
2005, the Partnership Companies have not incurred any material liability other
than in the ordinary course of business.


Section 4.5 Absence of Certain Changes. Except as disclosed on Schedule 4.5,
since September 30, 2005, (a) there has not been any Material Adverse Effect on
any Partnership Company and (b) the business of each Partnership Company has
been conducted, in all material respects, only in the ordinary course of
business. Without limiting the generality of the foregoing, and except as set
forth on Schedule 4.5, since September 30, 2005, none of the Partnership
Companies has taken any of the actions described in Section 6.1(b).


Section 4.6 Contracts.


(a) Schedule 4.6(a) contains a true and complete listing of the following
contracts, agreements, commitments or arrangements (other than (x) Contracts of
a nature described on Schedule 4.6(b) and (y) the Contracts listed on Schedule
6.7(c)) to which any Partnership Company (or any Seller if such contract,
agreement, commitment or arrangement relates to the business of any of the
Partnership Companies) is a party in effect on the date of this Agreement (each
contract, agreement, commitment or arrangement that is required to be listed on
Schedule 4.6(a), together with any other Contract that Sellers would have been
required to disclose on Schedule 4.6(a) but for the fact that they have been
disclosed on Schedule 4.6(b), being “Material Contracts”):


(i)  each Contract for Indebtedness for borrowed money involving an obligation
in excess of $100,000 and each Contract for other Indebtedness involving an
obligation in excess of $1,000,000;


(ii) each natural gas transportation, gathering, treating, processing or other
Contract and each natural gas purchase Contract that individually involves
annual revenues or payments of the Partnership Companies in excess of
$1,000,000;


(iii) each Contract involving a remaining commitment by a Partnership Company to
pay capital expenditures with respect to its business in excess of $1,000,000;

20

--------------------------------------------------------------------------------





(iv) each Contract for lease of personal property or real property involving
aggregate payments in excess of $500,000 in any calendar year;


(v) each employment contract respecting a Transferred Employee involving
aggregate payments in excess of $100,000 in any calendar year, and each Contract
providing retention, severance or project bonus payments in excess of $50,000
individually or $200,000 in the aggregate, in each case that have not been paid
in full as of the date of this Agreement;


(vi) each Contract providing for any compensation payable as a result of the
consummation of the transaction contemplated by this Agreement in excess of
$50,000 individually or $200,000 in the aggregate whether or not some other
subsequent action or event would be required to cause such compensation to be
payable;


(vii) except for Contracts of the nature described in clause (ii) above, each
Contract between a Seller or such Seller’s Affiliate (other than the Partnership
Companies), on the one hand, and a Partnership Company, on the other hand,
identifying those Contracts that will survive the Closing and those that will
terminate on or prior to the Closing;


(viii)  each Contract that provides for a limit on the ability of a Partnership
Company to compete in any line of business or with any Person or in any
geographic area during any period of time after the Closing;


(ix)  except for Contracts of the nature described in clauses (i) through (viii)
above, each Contract involving aggregate payments by or to a Partnership Company
in excess of $1,000,000 in any future calendar year;


(x)  any agreement concerning a partnership or joint venture;


(xi)  any confidentiality or standstill agreements;


(xii)  any agreement under which any of the Partnership Companies has advanced
or loaned any amount of money to any of its officers, directors, employees or
consultants; and


(xiii)  any Contract with independent contractors, any service agreement or any
consulting agreement, in each case relating to the Assets and involving an
aggregate payment in excess of $100,000.


(b)  True and complete copies of all Material Contracts (other than any Material
Contracts listed on Schedule 4.6(b)), including all amendments thereto, have
been made available through the electronic data room or otherwise provided to
Buyers.


(c) Except as set forth on Schedule 4.6(c), each Material Contract (other than
Material Contracts with respect to which all performance and payment obligations
have been

21

--------------------------------------------------------------------------------



fully performed or otherwise discharged by all parties thereto prior to the
Closing) and Partnership Guarantee (i) is in full force and effect, (ii)
represents the legal, valid and binding obligation of the Partnership Company or
Seller that is party thereto and, to the Knowledge of Sellers, represents the
legal, valid and binding obligation of the other parties thereto, in each case
enforceable in accordance with its terms. Except to the extent that any such
Material Contract expires according to its terms, each Material Contract will
continue to be legal, valid, binding, enforceable, and in full force and effect
on identical terms immediately following the consummation of the transactions
contemplated by this Agreement. The Partnership Companies and the Sellers are
not in breach or default, and no event has occurred which with notice or lapse
of time would constitute a breach or default by the Partnership Companies, or
permit termination, modification, or acceleration, under the Material Contract.
Except as set forth on Schedule 4.6(c), no Partnership Company has received from
any other party to a Material Contract any written notice or, to Sellers’
Knowledge, any oral notice of any material breach or material violation by any
such Partnership Company or Sellers of any Material Contract. To the Knowledge
of the Sellers, no other party is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
by such other party, or permit termination, modification, or acceleration, under
any Material Contract nor has any other party repudiated any provision of any
Material Contract.


Section 4.7 Intellectual Property. To the Knowledge of Sellers, (a) except as
set forth on Schedule 4.7(a), the Partnership Companies own or have the valid
right to use pursuant to license, sublicense, agreement or otherwise all
Intellectual Property that individually or in the aggregate is material to the
operation of the business of the Partnership Companies as presently conducted,
(b) no third party has asserted that any Partnership Company is infringing the
Intellectual Property of such third party or has challenged or questioned the
validity or effectiveness of any Partnership Company’s rights to its
Intellectual Property, (c) the ownership, use and operation of its assets and
properties and the conduct of any Partnership Company’s business have not
infringed, misappropriated or otherwise conflicted with any Intellectual
Property of any other Person and (d) no third party is infringing the
Intellectual Property of the Partnership Companies.


Section 4.8 Litigation. Except as set forth on Schedule 4.8, (a) there are no
lawsuits or actions before any Governmental Authority, arbitrator or mediator
pending or, to the Knowledge of Sellers, threatened by any Person against any
Partnership Company that involve claims in excess of $1,000,000 or that would
otherwise, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on the Partnership Companies and (b) to the Knowledge of
Sellers, there is no injunction, order or unsatisfied judgment from any
Governmental Authority that requires payments in excess of $1,000,000 or that
would otherwise, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect on the Partnership Companies. Notwithstanding
anything in this Agreement to the contrary, the provisions of this Section 4.8
shall not relate to or cover any matters relating to Taxes, Benefit Plans,
Employees or Environmental Laws, which are addressed in Sections 4.10, 4.9, 4.15
and 4.11, respectively.

22

--------------------------------------------------------------------------------





Section 4.9 Employee Benefit Plans.


(a) Employee Benefit Plans, Collective Bargaining and Employment Agreements, and
Similar Arrangements.


(i) Schedule 4.9(a) lists all Benefit Plans and collective bargaining, labor and
employment agreements, or other similar arrangements (including but not limited
to bonus or incentive arrangements, retention and/or change of control
agreements, severance plans or policies, vacation, sick leave and personal time
off policies) to which any of the Partnership Companies is a party or by which
any of them is bound, legally or otherwise or that are sponsored, maintained or
contributed to by any of the Partnership Companies, or with respect to Benefit
Plans, which any of such entities have sponsored, maintained, or to which they
have been obligated to contribute within six years prior to the Closing Date.
Schedule 4.9(a) identifies the sponsor as to each Benefit Plan listed thereon.


(ii) Sellers have delivered to Buyers true and complete copies of all documents,
summary plan descriptions and summaries of material modifications thereto with
respect to the Benefit Plans, agreements and arrangements described in this
Section 4.9, or summary descriptions of any such Benefit Plans, agreements or
arrangements not otherwise in writing as well as all personnel policies
applicable to the Employees, if any.


(iii) There are no negotiations, demands or proposals that are pending or have
been made which concern matters now covered, or that would be covered, by
Benefit Plans, agreements or arrangements described in this Section 4.9.


(iv) The Partnership Companies are in full compliance with the applicable
provisions of ERISA (as amended through the date of this Agreement), the
regulations and published authorities thereunder, and all other Laws applicable
with respect to all such Benefit Plans, agreements and arrangements. The
Partnership Companies and their ERISA Affiliates have performed all of their
obligations under all such Benefit Plans, agreements and arrangements including,
but not limited to, the full payment when due of all amounts required to be made
as contributions thereto or otherwise. To the Knowledge of Sellers, there are no
actions, suits or claims (other than routine claims for benefits) pending or
threatened against such Benefit Plans or their assets, or arising out of such
Benefit Plans, agreements or arrangements, and, to the Knowledge of Sellers, no
facts exist which could give rise to any such actions, suits or claims that
might have a material adverse effect on such Benefit Plans, agreements and
arrangements. To the Knowledge of the Sellers, there is no matter pending (other
than routine qualification determination filings) with respect to any of the
Benefit Plans described on Schedule 4.9(a) before the Internal Revenue Service,
the Department of Labor, the PBGC, or any other Governmental Authority.


(v) The Partnership Companies may unilaterally withdraw from and terminate
participation in each of the Benefit Plans within a period of 30 days, without
payment of any additional compensation or amount or the additional vesting or
acceleration of any benefits. No Benefit Plan, agreement or arrangement
described in Schedule 4.9(a) provides retiree

23

--------------------------------------------------------------------------------



medical or retiree life insurance benefits to any Person and none of the
Partnership Companies or any ERISA Affiliate is contractually or otherwise
obligated (whether or not in writing) to provide any Person with life insurance
or medical benefits upon retirement or termination of employment, other than as
required by the provisions of Sections 601 through 608 of ERISA and Section
4980B of the Code.


(vi) To the Knowledge of Sellers, with respect to each such Benefit Plan which
is an “employee benefit plan” (within the meaning of Section 3(3) of ERISA) or a
“Plan” (within the meaning of Section 4975(e)(1) of the Code), there has
occurred no transaction prohibited by Section 406 of ERISA and no “prohibited
transaction” (within the meaning of Section 4975(c) of the Code). No act,
omission or transaction has occurred which would result in imposition on any of
the Partnership Companies of (A) breach of fiduciary duty liability damages
under Section 409 of ERISA, (B) a civil penalty assessed pursuant to subsections
(c), (i) or (l) of Section 502 of ERISA, or (C) a tax imposed pursuant to
Chapter 43 of Subtitle D of the Code.


(vii) The Partnership Companies have classified correctly all individuals who
perform services for the Partnership Companies under the Benefit Plans, ERISA
and the Code as common law employees, independent contractors or leased
employees.


(viii) Each trust funding a Benefit Plan described in Schedule 4.9(a), which
trust is intended to be exempt from federal income taxation pursuant to Section
501(c)(9) of the Code, satisfies the requirements of such section and has
received a favorable determination letter from the Internal Revenue Service
regarding such exempt status and has not, since receipt of the most recent
favorable determination letter, been amended or operated in a way which would
adversely affect such exempt status.
 
(ix) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not (A) require any of the Partnership
Companies to make a larger contribution to, or pay greater benefits or provide
other rights under, any Benefit Plan, agreement or arrangement described on
Schedule 4.9(a) than it otherwise would, whether or not some other subsequent
action or event would be required to cause such payment or provision to be
triggered, or (B) create or give rise to any additional vested rights or service
credits under any such Benefit Plan, agreement or arrangement.
 
(x) In connection with the consummation of the transactions contemplated by this
Agreement, no payments of money or other property, acceleration of benefits, or
provisions of other rights have or will be made hereunder, under any Benefit
Plan, agreement or arrangement described on Schedule 4.9(a) that would be
reasonably likely to result in imposition of the sanctions imposed under
Sections 280G and 4999 of the Code, whether or not some other subsequent action
or event would be required to cause such payment, acceleration, or provision to
be triggered.


(b) Qualified Plans.


(i) Schedule 4.9(b) lists each Benefit Plan on Schedule 4.9(a) which is also a
stock bonus, pension or profit-sharing plan within the meaning of Section 401(a)
of the Code to which any of the Partnership Companies is a party or by which any
of them is bound, legally or

24

--------------------------------------------------------------------------------



otherwise or that has been sponsored, maintained, or contributed to by any of
the Partnership Companies or to which any of the Partnership Companies has been
obligated to contribute during the six years prior to the Closing Date.
Participation as an employer in each such Benefit Plan identified on Schedule
4.9(b) has been duly authorized by the appropriate general partner or the board
of directors, as applicable, of the Partnership Companies. Each such Benefit
Plan which is intended to so qualify is qualified in form and operation under
Section 401(a) of the Code, each trust under each such Benefit Plan is exempt
from tax under Section 501(a) of the Code, and such Benefit Plans and trusts
have each received a favorable determination letter from the Internal Revenue
Service. To the Knowledge of Sellers, no event has occurred that will or could
give rise to disqualification or loss of tax-exempt status of any such Benefit
Plan or trust under Sections 401(a) and 501(a) of the Code. To the Knowledge of
Sellers, no event has occurred that will or could subject any such Benefit Plans
to tax under Section 511 of the Code. There has been no termination or partial
termination of any such Plan within the meaning of Section 411(d)(3) of the
Code.


(ii) Sellers have delivered to Buyers for each Benefit Plan listed on Schedule
4.9(b) copies of the following documents: (A) the Form 5500 filed in the most
recent plan year, including but not limited to all schedules thereto and
financial statements with attached opinions of independent accountants, (B) the
most recent determination letter from the Internal Revenue Service, (C) the
consolidated statement of assets and liabilities of such Benefit Plan as of its
most recent valuation date, and (D) the statement of changes in fund balance and
in financial position or the statement of changes in net assets available for
benefits under such Benefit Plan for the most recently ended plan year.


(iii) With respect to each Benefit Plan subject to Section 412 of the Code
maintained for employees of any of the Partnership Companies and any ERISA
Affiliate, or maintained, sponsored or contributed to by any of such entities
within six years prior to the Closing Date, there has occurred no failure to
meet the minimum funding standard of Section 412 of the Code or Section 302 of
ERISA (whether or not waived in accordance with Section 412(d) of the Code) or
failure to make by its due date a required installment under Section 412(m) of
the Code. “ERISA Affiliate,” as applied to any person, means (A) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that person is a member, (B) any trade or
business (whether not incorporated) which is a member of a group of trades or
business under common control within the meaning of Section 414(c) of the Code
of which that person is a member, and (C) any member of an affiliated service
group within the meaning of Section 414(m) and (o) of the Code of which that
person, any corporation described in clause (A) above or any trade or business
described in clause (B) above is a member.


(c) Title IV Plans.


(i) Schedule 4.9(c) lists all Benefit Plans on Schedules 4.9(a) and 4.9(b) which
are also subject to Title IV of ERISA to which any of the Partnership Companies
or any ERISA Affiliate is a party or by which any of them is bound, legally or
otherwise or which has been maintained, sponsored or contributed to by any of
the Partnership Companies or any ERISA Affiliates within six years prior to the
Closing Date.

25

--------------------------------------------------------------------------------





(ii) With respect to each Benefit Plan which is an “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) to which any of the
Partnership Companies is a party or by which any of them is bound, legally or
otherwise, or which has been maintained, sponsored or contributed to by any of
the Partnership Companies or any ERISA Affiliates within six years prior to the
Closing Date (A) none of the Partnership Companies or any ERISA Affiliate has
withdrawn from such Benefit Plan during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) where such
withdrawal could result in liability of such substantial employer pursuant to
Section 4062(e) or 4063 of ERISA, (B) none of the Partnership Companies or any
ERISA Affiliate has filed a notice of intent to terminate any such Benefit Plan
or adopted any amendment to treat any such Benefit Plan as terminated, (C) PBGC
has not instituted proceedings to terminate any such Benefit Plan, (D) no other
event or condition has occurred which might constitute grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any such Benefit Plan, (E) no accumulated funding deficiency,
whether or not waived, exists with respect to any such Benefit Plan, and no
condition has occurred or exists which by the passage of time would be expected
to result in an accumulated funding deficiency as of the last day of the current
plan year of any such Benefit Plan, (F) all required premium payments to the
PBGC have been paid when due and no other liability to the PBGC has been
incurred, (G) no reportable event, as described in Section 4043 of ERISA, has
occurred with respect to any such Benefit Plan, (H) no excise taxes are payable
or could be imposed under the Code, (I) no amendment with respect to which
security is required under Section 307 of ERISA has been made or is reasonably
expected to be made, (J) Section 4043(b) of ERISA is not applicable to any such
Benefit Plan, (K) all contributions (including installments) to such Benefit
Plan required by Section 302 of ERISA and Section 412 of the Code have been
timely made, and (L) and the assets of each Benefit Plan equal or exceed the
actuarial present value of the benefit liabilities, within the meaning of
Section 4041 of ERISA, under such Benefit Plan, based upon reasonable actuarial
assumptions and the asset valuation principles established by the PBGC.


(iii) All costs of any Benefit Plans subject to Title IV of ERISA and listed on
Schedule 4.9(c) have been provided for on the basis of consistent methods in
accordance with sound actuarial assumptions and practices. Schedule 4.9(c)
includes for each such Benefit Plan, as of its last valuation date, the amount
by which its assets exceeded (or were less than) its “benefit liabilities”
(within the meaning of Section 4001 of ERISA). Since the last valuation date for
each such Benefit Plan, there has been no amendment or change to such plan that
would increase the amount of benefits thereunder and, to the Knowledge of
Sellers, there has been no event or occurrence that would cause the excess of
assets over benefit liabilities as listed on Schedule 4.9(c) to be reduced or
the amount by which benefit liabilities exceed assets as listed on Schedule
4.9(c) to be increased.


(iv) In addition to the documents listed in subsection (b)(ii) above, Sellers
have delivered to Buyers for each Benefit Plan listed on Schedule 4.9(c) copies
of the following documents (A) the Form PBGC-1 filed in each of the most recent
three plan years, and (B) the actuarial report as of the last valuation date.
Each such actuarial report fairly presents the financial condition and the
results of operations of each such Benefit Plan as of the date described
therein.

26

--------------------------------------------------------------------------------







(d) Multiemployer Plans. None of the Partnership Companies or any of their ERISA
Affiliates is a party to or is bound, legally or otherwise, to any Benefit Plan
that is a multiemployer plan within the meaning of Section 4001(a)(3) of ERISA
nor have any of such entities been a party to, bound by, legally or otherwise,
contributed to or had an obligation to contribute to such a Benefit Plan within
the six years preceding the Closing Date.


Section 4.10 Taxes.


(a) Except as set forth on Schedule 4.10(a), as of the Closing Date, (a) all Tax
Returns required to be filed by the Partnership Companies have been duly and
timely filed with the appropriate Tax Authority and all such Tax Returns are
complete and correct in all material respects, (b) all Taxes for which any
Partnership Company is liable have been timely paid in full, (c) there are no
Liens (other than Permitted Liens) on any of the assets of the Partnership
Companies that arose in connection with any failure (or alleged failure) to pay
any Tax, (d) there is no claim pending, and no assessment, deficiency or
adjustment asserted, proposed or threatened by any applicable Tax Authority in
connection with any Tax for which any Partnership Company is liable, (e) none of
such Tax Returns is now under audit or examination by any Tax Authority, (f)
there are no agreements or waivers with respect to any Partnership Company
providing for an extension of time with respect to the filing of any Tax Returns
or the assessment or collection of any Tax, (g) no written claim has been made
by any Tax Authority in a jurisdiction where any Partnership Company does not
file a Tax Return that it is or may be subject to taxation in that jurisdiction,
(h) none of the Partnership Companies is a party to any Tax allocation or
sharing arrangement, (i) except for SRCG-West Texas Gathering Company, Inc. and
West Texas Gathering Company, none of the Partnership Companies has any
liabilities for Taxes under Treasury Regulations section 1.1502-6 (or any
similar provision of state or local law), as a transferee or successor, by
contract or otherwise, (j) neither Seller is a “foreign person” (as that term is
defined in Section 1445 of the Code), (k) none of the Partnership Companies has
entered into any agreement or arrangement with any Tax Authority that requires
any of the Partnership Companies to take any action or refrain from taking any
action, (l) none of the Partnership Companies will be required to include in a
taxable period ending after the Closing Date any amount of taxable income
attributable to cash or other property that was received, but was not, or will
not be, included in income in a taxable period ending before the Closing Date,
as a result of an adjustment under Section 481 of the Code or any comparable
provision of state or local Tax law, (m) none of the Partnership Companies (and
no entity to which any of the Partnership Companies is a successor by statutory
merger or consolidation) has joined, or is required to join in the filing of any
consolidated, combined or unitary income Tax Returns, apart from the Federal
consolidated group comprised of SRCG-West Texas Gathering Company, Inc. and West
Texas Gathering Company, and (n) none of the Partnership Companies is a “foreign
person” within the meaning of Section 1445 of the Code.


(b) Except for SRCG-West Texas Gathering Company, Inc. and West Texas Gathering
Company (each of which is classified as a corporation for Federal income tax
purposes under Treasury Regulations section 301.7701-2), none of the Partnership
Companies have elected or will elect under Treasury Regulations section
301.7701-3 to be treated as a

27

--------------------------------------------------------------------------------



corporation and each of the Partnership Companies has been treated as either a
partnership or a disregarded entity pursuant to Treasury Regulations sections
301.7701.2 and 301.7701-3 since their formation.


(c) Schedule 4.10(c) sets forth of list of all jurisdictions in which any
Partnership Company Tax Return has been filed since October 15, 2004.


Section 4.11 Environmental Matters.


(a) Except as set forth on Schedule 4.11(a) or as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect on the
Partnership Companies:
(i)  the Partnership Companies, the Assets, and their operations are and, within
the term of all applicable statute of limitations, have been in compliance with
all Environmental Laws, which compliance includes the possession and maintenance
of, and compliance with, all Permits required under all applicable Environmental
Laws and, since January 1, 2000, no Partnership Company has received any notice
from any Person that it is not in such compliance and that has not been resolved
or withdrawn;


(ii)  none of the Partnership Companies or their Assets is the subject of any
unsatisfied order or judgment or arbitration award from any Governmental
Authority under any Environmental Laws requiring corrective action or the
payment of a fine or penalty;


(iii)  none of the Partnership Companies or their Assets is the subject of any
action, lawsuit, inquiry, or proceeding pending or, to the Knowledge of the
Sellers, threatened, alleging noncompliance with, or potential liability under,
any Environmental Law or with respect to any exposure to, or release or disposal
of, Hazardous Materials or naturally occurring radioactive materials;


(iv)  there has been no release or disposal of any Hazardous Materials arising
out of the Partnership Companies’ operations on, under, or from the Assets or,
to Sellers’ Knowledge, at any offsite properties where such Hazardous Materials
have been transported or disposed that required investigation, remediation, or
other corrective action under Environmental Laws;


(v)  to Sellers’ Knowledge, there has been no exposure to, or release or
disposal of, naturally occurring radioactive materials arising out of the
Partnership Companies’ operations on, under, or from the Assets, or at any
offsite properties where such naturally occurring radioactive materials have
been transported or disposed, that required investigations, remediation or other
corrective action under Environmental Laws; and


(vi) To Sellers’ Knowledge, Schedule 4.11(a) lists all environmental matters of
the Partnership Companies requiring corrective action to achieve compliance with
Environmental Laws.

28

--------------------------------------------------------------------------------







(b) To Sellers’ Knowledge, the only regulated underground storage tanks owned or
operated by the Partnership Companies are listed on Schedule 4.11(b).


(c) Sellers have made available through the electronic data room or otherwise
provided to Buyers copies of all material environmental site assessment reports
that are in Sellers’ or the Partnership Companies’ possession with respect to
the Assets.


Section 4.12 Legal Compliance. Except with respect to (a) matters set forth in
Schedule 4.12, (b) matters that could not reasonably be expected to have a
Material Adverse Effect on the Partnership Companies or the operation of the
business of the Partnership Companies, (c) compliance with Laws concerning
employee benefits (which is addressed in Section 4.9 hereof), (d) compliance
with Laws concerning Taxes (which is addressed in Section 4.10 hereof) and (e)
compliance with Environmental Laws (which is addressed in Section 4.11 hereof),
since January 1, 2004, the Partnership Companies have complied and are in
compliance with all applicable Laws. Since January 1, 2004, the Partnership
Companies have not received any communication from any Governmental Authority or
any other Person that alleges that the business of the Partnership Companies may
not be in compliance in any material respect, or may be subject to material
liability, under any Law; and to the Sellers’ Knowledge, there are no
investigations or reviews pending or threatened by any Governmental Authority
relating to any alleged violation arising out of the operation of the business
of the Partnership Companies.


Section 4.13 Permits. Except as set forth on Schedule 4.13, each of the
Partnership Companies possesses all Permits that in the aggregate are material
to the ownership of its assets and the operation of its business as currently
conducted. All such Permits are in full force and effect, the Partnership
Companies have not received any notifications concerning violations of any such
Permits, and there are no lawsuits or other proceedings pending or, to the
Knowledge of Sellers, threatened before any Governmental Authority, arbitrator
or mediator that seek the revocation, cancellation, suspension or adverse
modification thereof.


Section 4.14 Insurance. Schedule 4.14 contains (i) a summary description of all
policies of property, fire, casualty, commercial general liability/product
liability, workers’ compensation, pollution and remediation, bond and surety
arrangements and other insurance held by or for the benefit of the Partnership
Companies as of the date of this Agreement (collectively, the “Policies”), (ii)
a description of each material claim under any insurance policy made by or on
behalf of any Partnership Company during the past three years, which claim was
denied by the insurer and (iii) a description of each application for insurance
coverage made by or on behalf of any Partnership Company during the last three
years that was rejected by the proposed insurer. Until the Closing, each Policy
is in full force and effect and all premiums due and payable on such policies
have been paid. No notice of cancellation of, or indication of an intention not
to renew, any such insurance policy has been received by any Partnership
Company.

29

--------------------------------------------------------------------------------





Section 4.15 Employees; Labor Relations.


(a)  All Employees of the Partnership Companies are listed on one of Schedule
6.16(a), Schedule 6.16(b), or Schedule 6.19.


(b)  No officer of any Partnership Company is currently on short-term or
long-term disability. To the Knowledge of Sellers, none of the officers of the
Partnership Companies is obligated under any agreement restricting competition
or requiring confidentiality or is subject to any judgment, decree or order of
any court or administrative agency that would materially interfere with the use
of such officer’s efforts to promote the interests of the Partnership Companies
or that would materially conflict with the Partnership Companies’ business as
presently conducted.


(c)  As of the date of this Agreement, none of the Partnership Companies (i) is
a party to any collective bargaining agreement or other labor union contract
applicable to persons employed by any Partnership Company, and, to the Knowledge
of Sellers, there are no organizational campaigns, petitions or other
unionization activities focusing on persons employed by any Partnership Company
which seeks recognition of a collective bargaining unit or (ii) is subject (or
has been subject during the past three years) to any strikes, material
slowdowns, lock outs, or other material work stoppages pending or, to the
Knowledge of Sellers, threatened in writing between a Partnership Company and
any group of its respective employees. There are no pending or, to the Knowledge
of Sellers, threatened unfair labor practice charges, grievances or complaints
filed with any Governmental Authority based on the employment or termination by
any Partnership Company of any individual or other pending or, to the Knowledge
of Sellers, threatened litigation between a Partnership Company and a current or
former employee.


(d)  The compensation and benefits (including vacation benefits) paid or
provided with respect to all Employees of the Partnership Companies have been
reflected in the Financial Statements for the periods covered thereby. All such
compensation and benefits that have accrued and were due and payable prior to
the Closing Date have been (or, by the Closing Date, will have been) timely paid
in accordance with the compensation and benefit policies of the Partnership
Companies and applicable Law.


Section 4.16 Properties.  


(a) Subject to the second sentence of this Section 4.16 and except (i) as set
forth on Schedule 4.16(a) and (ii) as would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect on the
Partnership Companies, SRES, REM, the SRES Subsidiaries and Grey Ranch,
individually or together, have (1) good title to all of the properties reflected
in the Financial Statements (other than any properties reflected in the
Financial Statements that have been sold or otherwise disposed of since the date
of the Financial Statements, all of which sales or dispositions were made in the
ordinary course of business), and (2) good title to the Facilities, the Fee
Interests and the Personal Property and all other assets owned by them or held
by them under valid leaseholds (the “Assets”), in each case

30

--------------------------------------------------------------------------------



free and clear of all Liens other than Permitted Liens. Notwithstanding anything
to the contrary contained in the foregoing sentence, as to the Easements, SRES,
REM, the SRES Subsidiaries and Grey Ranch, individually or together, have such
title to or interest in the Easements as is sufficient to enable them to conduct
their business as currently conducted without material interference and free and
clear of Liens other than Permitted Liens. No Partnership Company has received
any written notice of any adverse claim to the title to any material Assets
owned by it or with respect to any lease under which any material Assets are
held by it. To Seller’s Knowledge, no Partnership Company has received written
notice of any claims or disputes which challenge the rights of any Partnership
Company to use, or allege a breach or default of agreements granting to any
Partnership Company rights to pipeline easements, right-of-way, licenses and
land use permits, other than any such claims or disputes, breaches or defaults
that, individually or in the aggregate, would not have a Material Adverse
Effect. There has been no actual or, to Sellers’ Knowledge, threatened taking
(whether permanent, temporary, whole or partial) of any part of the Assets by
reason of condemnation or, to Sellers’ Knowledge, the threat of condemnation.


(b) The Assets constitute all of the assets, rights and properties, tangible or
intangible, real or personal, which are used in connection with the operation of
the business of the Partnership Companies consistent with past practice and as
currently operated. The Personal Property owned or leased by the Partnership
Companies is sufficient to enable them to conduct their business as currently
conducted. Except as specified on Schedule 4.16(b), there are no options,
preferential or similar rights to purchase any material Asset or material
portion of the Assets.


Section 4.17 Governmental Regulation. Except as specified on Schedule 4.17, the
operations of neither Seller nor any Partnership Company currently subjects them
to regulation under the Public Utility Holding Company Act of 1935, the Federal
Power Act, the Interstate Commerce Act, the Natural Gas Act, the Investment
Company Act of 1940 or any state public utilities laws.


Section 4.18. Imbalances; Certain Impairments. To Seller’s Knowledge, Schedule
4.18 sets forth all material natural gas imbalances affecting the Assets to
which the Sellers or any Partnership Company are subject as of September 30,
2005. All natural gas imbalances affecting the Assets existing as of September
30, 2005 are properly recorded on the balance sheet contained in the Interim
Financial Statements in accordance with GAAP.


Section 4.19. Certain Business Relationships with Partnership Companies. Except
as set forth in Schedule 4.19, (i) neither Sellers nor any of their respective
officers, directors, stockholders, partners or Affiliates (excluding the
Partnership Companies) has been involved in any material business arrangement or
relationship with the Partnership Companies within the past twenty-four (24)
months, (ii) neither Sellers nor any of their respective officers, directors,
stockholders, partners or Affiliates (excluding the Partnership Companies) owns
any material asset, tangible or intangible, that is used in any Partnership
Company’s business and (iii) neither Sellers nor any of their respective
officers, directors, stockholders, partners or Affiliates (excluding the
Partnership Companies) is a party to any material contract or

31

--------------------------------------------------------------------------------



commitment (whether written or oral) with any Partnership Company or relating to
the business of the Partnership Companies.




ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO BUYERS


Buyers, jointly and severally, represent and warrant to Sellers as follows:


Section 5.1 Organization of Buyers. Each Buyer is duly organized or
incorporated, validly existing and in good standing under the Laws of its
respective jurisdiction of organization or incorporation.


Section 5.2  Authorization; Enforceability.  Each Buyer has all requisite
limited liability company power and authority to execute and deliver this
Agreement and to perform all obligations to be performed by it hereunder. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized and
approved by each Buyer, and no other limited liability company proceeding on the
part of each such Buyer is necessary to authorize this Agreement. This Agreement
has been duly and validly executed and delivered by each Buyer, and this
Agreement constitutes a valid and binding obligation of each such Buyer,
enforceable against each such Buyer in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.


Section 5.3 No Conflict. The execution and delivery of this Agreement by each
Buyer and the consummation of the transactions contemplated hereby by each such
Buyer (assuming all filings, consents, approvals authorizations and notices set
forth on Schedule 5.3 (collectively, the “Buyer Approvals”) have been made,
given or obtained) does not and shall not:


(a)  violate any Law applicable to either Buyer or any of its subsidiaries;


(b)  require any filing with, consent, approval or authorization of, or, notice
to, any Governmental Authority or any other Person;


(c)  violate any Organizational Document of either Buyer or any of its
subsidiaries; or


(d)  (i) breach or conflict with or constitute a default under any Contract to
which either Buyer or any of its subsidiaries is a party or by which either
Buyer or any of its subsidiaries may be bound, (ii) result in the acceleration,
termination or modification of any such Contract, (iii) result in the creation
of any Lien upon any of the properties or assets of either Buyer or (iv)
constitute an event which, after notice or

32

--------------------------------------------------------------------------------



lapse of time or both, would result in any such breach, acceleration,
termination, or modification or creation of a Lien or would create in any party
the right to accelerate, terminate, modify or cancel any Contract, of either
Buyer or any of its subsidiaries;


except, in the case of clause (b) and (d) above, as would not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect on the ability of Buyers to enter into and timely perform its obligations
under this Agreement and the other agreements contemplated hereby to be executed
by Buyers.


Section 5.4 Litigation. As of the date of this Agreement (a) there are no
lawsuits, actions, investigations or proceedings by or before any Governmental
Authority, arbitrator or mediator pending or, to the Knowledge of Buyers,
threatened against either of the Buyers that would reasonably be expected to
have a material adverse effect on the ability of either Buyer to perform its
obligations under this Agreement and (b) there are no orders or unsatisfied
judgments from any Governmental Authority, arbitrator or mediator binding upon
either Buyer that would reasonably be expected to have a material adverse effect
on the ability of either Buyer to perform its obligations under this Agreement.


Section 5.5 Brokers’ Fees. No broker, finder, investment banker or other Person
is entitled to any brokerage fee, finders’ fee or other commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by Buyers or any of their Affiliates for which either Seller could become
liable or obligated.


Section 5.6 Financial Ability. At the Closing, Buyers will have sufficient cash
resources to enable them to make payment in immediately available funds of the
Purchase Price when due.


Section 5.7 Investment Representation. Buyers are purchasing the Purchased
Interests for their own account with the present intention of holding the
Purchased Interests for investment purposes and not with a view to or for sale
in connection with any public distribution of the Purchased Interests in
violation of any federal or state securities Laws. Buyers have such knowledge
and experience in financial and business matters that they are capable of
evaluating the merits and risks of an investment in the Purchased Interests.
Buyers acknowledge that the Purchased Interests have not been registered under
applicable federal and state securities Laws and that the Purchased Interests
may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of unless such transfer, sale, assignment, pledge,
hypothecation or other disposition is registered under applicable federal and
state securities Laws or pursuant to an exemption from registration under any
federal or state securities Laws.




ARTICLE VI
COVENANTS

33

--------------------------------------------------------------------------------







Section 6.1 Conduct of Business. From the date of this Agreement through the
Closing, except as set forth on Schedule 6.1, as required by this Agreement, or
as consented to by Buyers in writing (which consent shall not be unreasonably
withheld, conditioned or delayed), (a) Sellers shall cause each of the
Partnership Companies to, except to the extent required or expressly permitted
by Section 6.1(b), operate in the ordinary course of business and use Reasonable
Efforts to preserve intact its business and its relationship with customers,
suppliers and others having business relationships with such Partnership Company
and (b) Sellers shall not permit any Partnership Company to:


(i)  amend its Organizational Documents;


(ii)  liquidate, dissolve, recapitalize or otherwise wind up its business;


(iii)  enter into any employment agreements or enter into or grant any change in
control agreements or arrangements or, except as required by Law or in the
ordinary course of business, (A) grant or increase any bonus, salary, severance,
retention, termination or other compensation or benefits or other enhancement to
the terms or conditions of employment to any of its employees or other
individuals who provide services to such Partnership Company (other than bonuses
granted at or prior to the Closing in connection with the transactions
contemplated hereby and paid prior to the Closing), (B) accelerate vesting or
waive any performance criteria under any Benefit Plan, (C) make any change in
its key management structure or (D) adopt, enter into or amend in any material
respect any Benefit Plan or any contract, agreement, commitment, arrangement or
practice relating to any compensation or benefit for its Employees or other
individuals who provide services to such Partnership Company;


(iv)  change its accounting methods, policies or practices;


(v)  make, amend or revoke any election with respect to Taxes;


(vi)  sell, assign, transfer, lease or otherwise dispose of any assets in excess
of $250,000 individually or $1,000,000 in the aggregate, except for fair
consideration in the ordinary course of business or pursuant to the terms of a
Material Contract;


(vii)  create any Liens on any of its assets except Permitted Liens;


(viii)  other than compliance filings, or routine, tariff, comments,
interventions or response filing made in the ordinary course of business, make
any substantive filings or submit any documents or information to FERC or any
other Governmental Authority;


(ix)  cancel, compromise, waive, release or settle any right, claim or lawsuit
other than immaterial rights and claims in the ordinary course of business;

34

--------------------------------------------------------------------------------





(x)  except as required by Law or in accordance with the Capital Expenditure
Budget, make capital expenditures in excess of $1,000,000 in the aggregate,
other than reasonable capital expenditures in connection with any emergency or
force majeure events affecting such Partnership Company or as required by
Contracts scheduled elsewhere in this Agreement;


(xi)  merge or consolidate with, or purchase substantially all of the assets or
business of, or equity interests in, or make an investment in any Person or make
any loan to any Person (other than in a Partnership Company or extensions of
credit to customers in the ordinary course of business);


(xii)  except as contemplated by this Agreement, enter into any transactions
with Sellers or their respective Affiliates outside the ordinary course of
business;


(xiii)  issue or sell any equity interests, notes, bonds or other securities of
such Partnership Company or incur, assume or guarantee any Indebtedness for
borrowed money (except for intercompany loans from or to Sellers or their
respective Affiliates in the ordinary course of business which will be settled
or cancelled prior to Closing), or any option, warrant or right to acquire same;


(xiv)  make any distribution with respect to its equity interests other than
solely in cash or redeem, purchase, or otherwise acquire any of its equity
interests; provided, however, that prior to the Closing, the Partnership
Companies shall distribute all of their respective equity interests in the
Excluded Subsidiary to the Sellers;


(xv)  amend in any material respect, terminate, cancel or renew any Material
Contract or enter into any contract that would be a Material Contract if in
effect on the date of this Agreement, provided that, for the avoidance of doubt,
to the extent any such contract is entered into after the date of this Agreement
in accordance with this Agreement, such contract shall be deemed to be a
Material Contract for purposes of this Agreement; provided, further, that,
subject to the giving of prior notice to Buyers and no objection being made by
Buyers thereto, this clause (xv) shall not prohibit amendments, terminations,
cancellations or renewals of, or the entry into, any contract that is described
in clauses (ii), (iii), (ix) or (xiii) of the definition of Material Contracts
in the ordinary course of business;


(xvi)  modify or waive the Partnership Companies’ rights under existing
confidentiality or non-compete agreements under which the Partnership Companies
are the beneficiaries;


(xvii)  fail to maintain in full force and effect insurance policies covering
the Partnership Companies and their respective properties, assets and businesses
in a form and amount consistent with good industry practice and to promptly and
diligently prosecute claims under such policies;

35

--------------------------------------------------------------------------------





(xviii)  enter into any commodity price hedge or, except in the ordinary course
of business, any open fixed price positions;


(xix)  take any action that would reasonably be expected to result in any
representation and warranty of the Sellers set forth in this Agreement becoming
untrue in any material respect;


(xx)  fail to take any action that would reasonably be expected to, directly or
indirectly, prevent or materially impair or delay the consummation of the
transactions contemplated hereby; or


(xxi)  agree, whether in writing or otherwise, to do any of the foregoing.


Section 6.2 Access.


(a) From the date hereof through the Closing, Sellers shall afford to Buyers and
their authorized Representatives full access, during normal business hours and
in such manner as not to unreasonably interfere with normal operation of the
business, to the properties, property records, title insurance, title opinions
and reports, books, contracts, leases, records and appropriate officers and
employees of the Partnership Companies (and of Sellers to the extent related to
the business of the Partnership Companies), and shall furnish such authorized
Representatives with all financial and operating data, title and property
information and records and other information concerning the affairs of any
Partnership Company (and of Sellers to the extent related to the business of the
Partnership Companies) as Buyers and such Representatives may reasonably request
(including, without limitation, planning and preliminary arrangements (including
data mapping and testing) for the transfer of data from Sellers to Buyers
necessary for post-Closing provision of payroll, benefits and data services);
provided, however, that Buyers shall not be entitled to conduct any
environmental testing or sampling on or at any properties or Facilities of the
Partnership Companies without Sellers’ prior written consent, which consent will
not be unreasonably withheld or delayed. Sellers shall have the right to have a
Representative present at all times during any such inspections, interviews, and
examinations.


(b) Buyers shall hold in confidence all information referred to in subsection
(a) above on the terms and subject to the conditions contained in the
Confidentiality Agreement. Notwithstanding the foregoing, Buyers shall have no
right of access to, and Sellers shall have no obligation to provide to Buyers,
information relating to (i) bids received from others in connection with the
transactions contemplated by this Agreement and information and analysis
(including financial analysis) relating to such bids, (ii) any information the
disclosure of which Sellers have reasonably concluded after consultation with
counsel would jeopardize any privilege available to a Partnership Company,
Sellers or any of their respective Affiliates relating to such information,
(iii) any information the disclosure of which would cause a Partnership Company,
Sellers or any of their respective Affiliates to breach a confidentiality
obligation or (iv) any information the disclosure of which would result in a
violation of Law. With respect to clause (iii) above, Sellers represent and
warrant that the information not being

36

--------------------------------------------------------------------------------



disclosed to Buyers could not reasonably be expected to have a Material Adverse
Effect on the Partnership Companies or the operation of the business of the
Partnership Companies.


(c) From and after the Closing Date until the fifth anniversary of the Closing
Date, Sellers will, and will cause each of their subsidiaries and
Representatives to, hold in confidence, unless compelled to disclose by judicial
or administrative process or by other requirements of applicable Law, all
confidential information concerning the Partnership Companies or the business
and assets of the Partnership Companies, except to the extent that such
information can be shown to have been (i) in the public domain through no fault
of Sellers or any of their Representatives, (ii) disclosed by Buyers, their
Affiliates or their respective Representatives to a third party without a duty
of confidentiality on such third party or (iii) lawfully acquired by Sellers or
their Representatives after the Closing Date on a non-confidential basis from
sources other than Buyers or the Partnership Companies, but only to the extent
that any such source is not bound by a confidentiality agreement or other duty
to keep such information confidential.


Section 6.3 Third Party Approvals and Cooperation.


(a) Buyers and Sellers shall (and shall each cause their respective Affiliates
to) use Reasonable Efforts to obtain all material consents and approvals of
third parties that any of Buyers, Sellers or their respective Affiliates are
required to obtain in order to consummate the transactions contemplated hereby.


(b) Each of the Parties will cooperate with each other and use Reasonable
Efforts to take all actions and to do all things necessary, proper, or advisable
in order to consummate and make effective the transactions contemplated by this
Agreement (including satisfaction, but not waiver, of the Closing conditions set
forth in Article VIII). Sellers agree to provide, and shall cause the
Partnership Companies and each of its officers and employees to provide, all
cooperation reasonably requested by Buyers, at Buyers’ sole cost and expense,
and necessary in connection with (x) the arrangement of any equity or debt
financing by Buyers (“Financing”), including (i) preparation of financial
statements for use in any offering document prepared by Buyers or their
Affiliates and (ii) delivery by the Partnership Companies of any pledge and
security documents, lien releases, other definitive financing documents,
including any indemnity agreements or other requested certificates or documents
relating to the Financing, and (y) the filing of Form 8-K by Buyers or any of
their Affiliates under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) as a result of the consummation of the transactions contemplated
hereby; provided, however, that no such agreements or documents shall impose any
monetary obligation or liability on the Partnership Companies prior to the
Closing Date or on such officers, employees or Sellers at any time. Sellers and
the Partnership Companies shall take all actions reasonably requested by Buyers,
at Buyers’ sole cost, to cause KPMG LLP to provide any unqualified opinions,
consents or customary comfort letters with respect to the financial statements
needed in connection with the Financing and the filing of such Form 8-K. The
obligations set forth in this Section 6.3(b) shall survive until the third
anniversary of the Closing Date.

37

--------------------------------------------------------------------------------







Section 6.4  Regulatory Filings. From the date of this Agreement until the
Closing:


(a)  Each of Buyers and Sellers shall, and shall cause their respective
Affiliates to (i) make or cause to be made the filings required of such party or
any of its Affiliates under any Laws with respect to the transactions
contemplated by this Agreement and to pay any fees due of it in connection with
such filings, as promptly as is reasonably practicable, and in any event within
15 Business Days after the date hereof, (ii) cooperate with the other Party and
furnish all information in such Party’s possession that is necessary in
connection with such other Party’s filings, (iii) use Reasonable Efforts to
cause the expiration of the notice or waiting periods under the HSR Act and any
other Laws with respect to the transactions contemplated by this Agreement as
promptly as is reasonably practicable, (iv) promptly inform the other Party of
any communication from or to, and any proposed understanding or agreement with,
any Governmental Authority in respect of such filings, (v) consult and cooperate
with the other Party in connection with any analyses, appearances,
presentations, memoranda, briefs, arguments and opinions made or submitted by or
on behalf of any Party in connection with all meetings, actions and proceedings
with Governmental Authorities relating to such filings, (vi) comply, as promptly
as is reasonably practicable, with any requests received by such Party or any of
its Affiliates under the HSR Act and any other Laws for additional information,
documents or other materials, and (vii) use Reasonable Efforts to resolve any
objections as may be asserted by any Governmental Authority with respect to the
transactions contemplated by this Agreement. If a Party intends to participate
in any meeting with any Governmental Authority with respect to such filings, it
shall give the other Party reasonable prior notice of, and an opportunity to
participate in, such meeting.


(b)  In connection with any such filings, Buyers shall cooperate in good faith
with Governmental Authorities and undertake promptly any and all action required
to complete lawfully the transactions contemplated by this Agreement.
Notwithstanding the foregoing, in no event shall Buyers be required to take any
action, or agree to take any action, that in the judgment of Buyers would have a
material adverse effect on Buyers or on the Partnership Companies or any of
their respective Affiliates.


Section 6.5 No-Hire/Non-Solicitation.


(a) For a period of 12 months following the Closing Date, neither Buyers nor any
Affiliate of Buyers shall, directly or indirectly, hire or solicit (with the
exception of any general solicitation of employment through any general
advertising medium in the ordinary course of business) for employment as an
employee or consultant, any employee of Sellers or their Affiliates other than a
Transferred Employee, unless such employee’s employment is or has been
terminated by Sellers and their Affiliates.

38

--------------------------------------------------------------------------------





(b) For a period of 12 months following the Closing Date, neither Sellers nor
any of their Affiliates shall, directly or indirectly, hire or solicit (with the
exception of any general solicitation of employment through any general
advertising medium in the ordinary course of business) for employment as an
employee or consultant, any individual who is identified as a Transferred
Employee on the date hereof or who was a Transferred Employee as of the Closing
Date, unless such employee’s employment is or has been terminated by Buyers and
their Affiliates (including, after the Closing, the Partnership Companies).


Section 6.6 Partnership Guarantees.


(a)  Buyers shall use Reasonable Efforts to obtain from the respective
beneficiary, in form and substance reasonably satisfactory to Sellers, on or
before the Closing, valid and binding written releases of Sellers and their
respective Affiliates (other than the Partnership Companies), as applicable,
from any liability or obligation, whether arising before, on or after the
Closing Date, under any Partnership Guarantees in effect as of the Closing. If
any Partnership Guarantee has not been released as of the Closing Date, then
Buyers shall continue to use their Reasonable Efforts after the Closing to cause
each such unreleased Partnership Guarantee to be released promptly. The Buyers
shall be deemed to have met their obligations described in the two immediately
preceding sentences if they shall have offered to provide a substitute
guarantee, a substitute letter of credit or a substitute surety or performance
bond, as applicable, with terms and provisions that are not less favorable to
such beneficiary in any material respect than the guarantee, letter of credit or
surety or performance bond being replaced. In no event shall the Buyers be
obligated to offer to provide guarantees, letters of credit or surety or
performance bonds with terms and provisions more favorable to the beneficiary
than the guarantee, letter of credit or surety or performance bond being
replaced.


(b)  Notwithstanding anything to the contrary herein, the Parties acknowledge
and agree that at any time on or after 90 days following the Closing Date, the
expiration of the Transition Services Agreement, any of SRCG, Genpar and their
respective Affiliates may, in its sole discretion, take any action to terminate,
obtain release of or otherwise limit its liability under any and all outstanding
Partnership Guarantees.
 
(c)  Buyers shall reimburse Sellers for any and all Losses incurred on account
of claims and payments made under or for the Partnership Guarantees on or after
the Closing Date and the obligations of Buyers hereunder to reimburse Sellers
for such Losses shall not be subject to the limitations or conditions contained
in Article IX hereof. Notwithstanding the foregoing, Buyers shall not be
required to indemnify the Sellers for any Losses attributable to an event or
condition, the occurrence or existence of which results in a valid claim by
Buyers against the Sellers for indemnity pursuant to Article IX hereof.


Section 6.7 Indebtedness; Termination of Related Party Transactions.

39

--------------------------------------------------------------------------------





 
(a)  Immediately prior to the Closing, (i) Sellers shall cause the Partnership
Companies to distribute to Sellers any Indebtedness due to the Partnership
Companies from Sellers or their respective Affiliates (other than the
Partnership Companies) and (ii) Sellers shall cancel (or, as applicable, cause
their respective Affiliates to cancel) any Indebtedness due from the Partnership
Companies to Sellers or their respective Affiliates (other than the Partnership
Companies), in each case including interest and other amounts accrued thereon or
due in respect thereof.


(b)  Prior to or at the Closing, Sellers will pay in full the Bank Credit
Facility.


(c)  On or prior to the Closing Date, the Partnership Companies shall assign the
Contracts listed on Schedule 6.7(c) to one of the Sellers.


(d)  On or prior to the Closing Date, the commodity positions set forth on
Schedule 6.7(d) shall have expired or been terminated, in each case at Sellers’
expense.


Section 6.8 Update Information. Prior to the Closing, each of Sellers and Buyers
shall give the other Party prompt written notice of (i) any development that is
reasonably likely to result in a failure of a condition to the Closing or (ii)
the breach of any of its respective representations and warranties or covenants.
No such disclosure by any such party shall be deemed to cure any such breach.

40

--------------------------------------------------------------------------------







Section 6.9 Change of Name; Seller Marks.  


(a) As soon as practicable following the Closing Date, but in no event later
than 30 days following the Closing Date, Buyers shall cause each of the
Partnership Companies, as applicable, to change its name to a name that does not
include “Sid,”“Sid Richardson,”“SRCG,”“Richardson” or “Keystone” and to make any
necessary legal filings with the appropriate Governmental Authorities to
effectuate such changes. Buyers shall hold harmless and indemnify Sellers
against all costs, expenses, and damages resulting from or arising in connection
with Buyers’ or the Partnership Companies use of the “Sid,”“Sid
Richardson,”“SRCG,”“Richardson” or “Keystone” names as provided in this Section
6.9.


(b) Buyers shall obtain no right, title, interest, license or any other right
whatsoever to use the words “Sid,”“Sid
Richardson,”“SRCG,”“Richardson,”“Keystone” or any trademarks containing or
comprising the foregoing, or any trademark confusingly similar thereto or
dilutive thereof (collectively, the “Seller Marks”). From and after the Closing,
Buyers agree that they shall (i) cause each Partnership Company to cease using
the Seller Marks in any manner, directly or indirectly, except for such limited
uses as cannot be promptly terminated (e.g., signage, e-mail addresses and the
like), and to cease such limited usage of the Seller Marks as promptly as
possible after the Closing and in any event within 12 months following the
Closing Date, (ii) remove, strike over or otherwise obliterate all Seller Marks
from all assets and all other materials owned, possessed or used by any of the
Partnership Companies to the extent reasonably practicable and (iii) use
Reasonable Efforts to cause any third parties using or licensing Seller Marks on
behalf of or with the consent of any Partnership Company, to remove, strike over
or otherwise obliterate all Seller Marks from all materials owned, possessed or
used by such third parties. The Parties agree, because damages would be an
inadequate remedy, that a Party seeking to enforce this Section 6.9 shall be
entitled to seek specific performance and injunctive relief as remedies for any
breach thereof in addition to other remedies available at law or in equity.


(c) Subject to the last sentence of this Section 6.9(c), each of the Sellers
shall not, and shall cause each of their Affiliates not to, directly or
indirectly, during the period commencing on the Closing Date and ending on the
second anniversary of the Closing Date engage in, or own, manage, operate,
control or participate in the management, operation or control of, or have any
controlling interest, financial or otherwise, in (collectively, “Engage In”) the
conduct of any business that is a Competitive Business. For purposes of this
Section 6.9(c), the term “Competitive Business” shall mean the business engaged
in by the Partnership Companies as it exists immediately after the Closing,
including without limitation the business of gathering, treating, processing,
storing, transporting and selling natural gas and transporting, fractionating
and selling natural gas liquids. The restrictions contained in this Section
6.9(c) shall be limited to the Texas and New Mexico counties in which the
Partnership Companies’ physical properties and assets are located as of the
Closing Date together with any counties that are adjacent thereto (the
“Non-Compete Area”). For purposes hereof, “control” of a Person means the
ownership of more than 50% of the equity of such Person or the power to exercise
more than 50% of the general voting rights of such Person. Notwithstanding
anything to the

41

--------------------------------------------------------------------------------



contrary contained in this Section 6.9(c), nothing in this Section 6.9(c) shall
be deemed to prohibit the continued business and operations of Sid Richardson
Carbon, Ltd., Richardson Fuels, Inc. and Bass Enterprises Production Co. as
currently conducted.


Section 6.10 Books and Records. From and after the Closing:


(a)  Sellers and their respective Affiliates may retain a copy of all of the
data room materials and other books and records (other than Tax records which
are addressed in Article VII) relating to the business or operations of the
Partnership Companies on or before the Closing Date. Notwithstanding the
foregoing, and in addition to the provisions of Article VII, Sellers and their
respective Affiliates shall be entitled to retain originals of (i) any Tax
Return covering a taxable period ending on or prior to the Closing Date and (ii)
any Benefit Plan documentation. Sellers and their respective Affiliates shall
provide Buyers with reasonable access, during normal business hours and upon
reasonable prior notice, to any original books and records that remain in the
possession of Sellers and their respective Affiliates which relate primarily to
the business or operations of the Partnership Companies on or before the Closing
Date and are reasonably required by Buyers in connection with the business and
operations of the Partnership Companies, copies of which books and records are
not in the possession of Buyers or their Affiliates. Sellers and their
respective Affiliates shall cooperate with and provide reasonable assistance to
Buyers in connection with their accessing of such books and records.


(b) Buyers shall preserve and keep a copy of all data room materials and all
books and records (other than Tax records which are addressed in Article VII)
relating to the business or operations of the Partnership Companies on or before
the Closing Date in Buyers’ possession for a period of at least seven years
after the Closing Date.


Section 6.11 Permits. The Partnership Companies shall provide all notices and
otherwise take all actions required to transfer or reissue any Permits,
including those required under Environmental Laws, as a result of or in
furtherance of the transactions contemplated by this Agreement. Buyers and
Sellers shall use Reasonable Efforts to cooperate with the Partnership Companies
to provide information necessary to apply for such Permits.


Section 6.12  Insurance.


(a) With the exception of the crime and pollution and remediation coverages, all
Policies listed in Schedule 4.14 are written on an occurrence basis. Claims
covered by the occurrence based Policies, occurring before the Closing Date,
will be reported into these occurrence forms. Because the occurrence Policies
are shared with entities not involved in the transactions contemplated by this
Agreement, and therefore cannot be transferred to Buyers, coverage for
occurrences after the Closing shall be obtained by Buyers under separate
policies. Claims arising under the crime and pollution and remediation Policies
shall be governed by the applicable policy terms and conditions.

42

--------------------------------------------------------------------------------





(b) After the Closing, Buyers and the Partnership Companies shall be responsible
for, and neither Sellers nor their Affiliates shall have any responsibility for,
the payment of any deductible amounts attributable to the Policies specified in
subsection (a) above and the predecessor policies arising from the operations of
the Partnership Companies. Buyers acknowledge that certain of the Policies
require Sellers or their respective Affiliates to provide an indemnity to the
insurance carrier for deductible amounts and to provide collateral to secure
such indemnity obligations. Buyers and Sellers will cooperate and use Reasonable
Efforts to cause Buyers to be substituted for Sellers or any of their respective
Affiliates (as applicable) with respect to such indemnities and to have such
collateral replaced with a letter of credit or other adequate collateral from
Buyers. Sellers shall indemnify and hold harmless Buyers for any and all charges
made against such collateral or indemnification payments required to be paid by
Buyers in connection with claims arising or alleged to arise from the operations
of any entity other than the Partnership Companies. In the event that such
substitution of indemnitor and collateral cannot be accomplished prior to the
Closing, Buyers shall enter into an indemnification agreement in form mutually
acceptable to Buyers and Sellers wherein Buyers agree to indemnify and hold
harmless Sellers or any of their respective Affiliates (as applicable) for any
and all of the costs of maintaining such collateral and for any charges made
against such collateral or indemnification payments in connection with claims
arising or alleged to arise from the operations of the Partnership Companies
required to be paid by Sellers or any of their respective Affiliates (as
applicable) under or with respect to such Policies from and after the Closing
Date.


(c)  If, at any time after the date hereof, Sellers or any of their respective
Affiliates are entitled to receive proceeds under the Policies or receive any
notices or proceeds under the Policies which are related to the business of the
Partnership Companies, Sellers shall (and shall cause their Affiliates to) (i)
use Reasonable Efforts to collect any such Proceeds from the insurance carrier
and accept and hold such proceeds and notices for the account and sole benefit
of Buyers, (ii) have no equitable or beneficial interest in such proceeds and
notices and (iii) deliver such proceeds and notices (free of any withholding,
setoff, recoupment, or deduction of any kind except as required by Law) promptly
to Buyers in the same form received.


Section 6.13 Further Assurances. Upon the request of any Party at any time after
the Closing Date, the other Parties will promptly execute and deliver such
further instruments of assignment, transfer, conveyance, endorsement, direction
or authorization and other documents as the requesting Party or its counsel may
reasonably request to perfect title of Buyers and their successors and assigns
to the Purchased Interests or otherwise to effectuate the purposes of this
Agreement.


Section 6.14 Exclusivity. From the date of this Agreement through the Closing
Date, Sellers will not (and Sellers will not permit the Partnership Companies or
any of their officers, partners, directors, managers or advisors to), directly
or indirectly, solicit, initiate, encourage, negotiate with, engage in
discussions with, accept any proposal or offers from, or provide any information
or access to any Person relating to the acquisition of all or substantially all
of the equity securities or assets of the

43

--------------------------------------------------------------------------------



Partnership Companies by such Person (including any acquisition structured as a
merger, consolidation, or share exchange).


Section 6.15 Release Related to Due Diligence Activities. BUYERS HEREBY RELEASE
AND AGREE TO INDEMNIFY, DEFEND, SAVE AND HOLD HARMLESS THE SELLER INDEMNIFIED
PARTIES (AS HEREAFTER DEFINED) FROM ANY CLAIM ARISING OUT OF OR RELATED TO DUE
DILIGENCE ACTIVITIES BY OR ON BEHALF OF BUYERS, INCLUDING DUE DILIGENCE
ACTIVITIES CONDUCTED PURSUANT TO SECTION 6.2 OF THIS AGREEMENT ; PROVIDED,
HOWEVER, THAT BUYERS SHALL NOT BE LIABLE TO THE SELLER INDEMNIFIED PARTIES FOR
ANY ACT OR OMISSION OF SELLERS, THE PARTNERSHIP COMPANIES OR ANY OF THEIR
RESPECTIVE EMPLOYEES OR AGENTS IN CONNECTION WITH ANY DUE DILIGENCE ACTIVITIES
BY OR ON BEHALF OF BUYERS. THE OBLIGATIONS OF BUYERS UNDER THIS SECTION 6.15
SHALL NOT BE SUBJECT TO THE CONDITIONS AND LIMITATIONS SET FORTH IN ARTICLE IX
HEREOF.
 
Section 6.16 Identification of Transferred Employees.


(a) Schedule 6.16(a) identifies each Active Employee as of the date of this
Agreement (other than Non-Transferred Employees, as such term is defined in
Section 6.16(b)), together with the Employee’s title or job position, work
location, service, compensation and maximum amount of severance liability if
such Employee were not to be retained for the Continuation Period in a manner
complying with Section 6.17(c). Schedule 6.16(a) shall be updated by Sellers on
or before the Closing Date to identify individuals who become Active Employees
after the date of this Agreement (and who are not otherwise identified on an
updated schedule), to remove those individuals who cease to be Active Employees
prior to the Closing (without regard to the reason or circumstance for such
termination of Active Employee status) and to identify any other changes in the
information listed thereon. Except as provided in Section 6.16, in hiring new
Employees and terminating Employees after the date of this Agreement and prior
to the Closing, Sellers and the Partnership Companies shall follow their usual
and ordinary course of business in accordance with past practice. For purposes
of this Section 6.16, the term “Active Employees” shall include all full-time
and part-time Employees; Employees on workers’ compensation, military leave,
maternity leave, leave under the Family and Medical Leave Act of 1993, or
short-term disability; and Employees on other approved leaves of absence with a
legal or contractual right to reinstatement.


(b) Schedule 6.16(b) identifies those Employees as of the date of this Agreement
who will be retained by Sellers and who shall not in any event be considered
“Transferred Employees” for purposes of this Agreement (“Non-Transferred
Employees”). Neither Buyers nor any of the Partnership Companies (after the
Closing) shall have any liability with respect to the Active Employees listed in
Schedule 6.16(b).


(c) Schedule 6.16(c) identifies each other non-Partnership Company employee of
Sellers or their other Affiliates who principally provides services in
connection with the

44

--------------------------------------------------------------------------------



Partnership Companies (hereinafter collectively referred to as “Other
Employees”) and who would be an Active Employee if he or she were employed by
any of the Partnership Companies, together with such employee’s title or job
position, work location, service, compensation and maximum amount of severance
liability if such employee were not to be retained for the Continuation Period
in a manner complying with Section 6.17(c). Schedule 6.16(c) shall be updated by
Sellers on or before the Closing Date to identify individuals who become Other
Employees after the date of this Agreement (and who are not otherwise identified
on an updated schedule), to remove those individuals who cease to be Other
Employees prior to the Closing (without regard to the reason or circumstance for
such termination of Other Employee status), and to identify any other changes in
the information listed thereon.


Section 6.17 Employment of Transferred Employees.


 
(a) Buyers shall cause all Employees listed in Schedule 6.16(a) to remain
employed by the Partnership Companies as of the Closing Date in the same or
comparable positions, and with at least the same base pay as was in effect
immediately prior to the Closing Date (subject to Section 6.1(iii)). Such
Employees, together with the Other Employees who meet the conditions for
employment with Buyers or their Affiliates on and after the Closing Date as
described in Section 6.17(b), are hereinafter collectively referred to as the
“Transferred Employees.”


(b) On or before the Closing Date, but effective as of the Closing Date, Buyers
or their Affiliates shall make offers of employment to each Other Employee who
they desire to employ. The terms and conditions of each such offer of employment
shall be on the terms and conditions determined by Buyers in their sole
discretion; provided, that, the Buyers shall cause the Other Employees who
become employed by a Partnership Company or another Affiliate of Buyers as of
the Closing Date to be employed in the same or comparable positions, and with at
least the same base pay as was in effect immediately prior to the Closing Date.
For purposes of this Section, with respect to the compensation and benefits of
the Other Employees between the date of this Agreement and the Closing Date,
Sellers shall observe the covenants contained in Section 6.1(iii) as if the
Other Employees were covered by such covenants. For an Other Employee to become
an employee of Buyers or their Affiliates, the Other Employee must (i) accept
Buyers’ or their Affiliates offer of employment under the terms and conditions
provided in such offer, (ii) remain employed by the Sellers or any of their
Affiliates until the Closing Date, and (iii) commence active employment with
Buyers or their Affiliates immediately upon the Closing Date or such later date
as otherwise agreed by Buyers. Sellers shall be responsible for all wages and
benefits of Other Employees who become Transferred Employees for all periods
prior to the Closing Date (or such later date as such employee commences
employment with Buyers or their Affiliates, as agreed with Buyers).


(c) Except as provided in Section 6.17(f), this Section 6.17 shall not limit
Buyers’ ability to change a Transferred Employee’s position, compensation or
benefits for performance-related or other business reasons or require Buyers to
continue the employment of a Transferred Employee for any particular period of
time after the Closing; provided, however, 

45

--------------------------------------------------------------------------------



that in the event that (A) a Transferred Employee is terminated without Cause
during the one year period following the Closing Date (the “Continuation
Period”), (B) during the Continuation Period, Buyers fail to provide a
Transferred Employee with a base compensation level at least as high as such
Transferred Employee’s base compensation level (i.e., base hourly wages or base
salary, as applicable) as of the day immediately preceding the Closing (subject
to Section 6.1(iii)), or (C) during the Continuation Period, if a Transferred
Employee resigns his employment with the Partnership Companies and their
Affiliates after Buyers fail to provide such Transferred Employee with a
principal place of work that is no more than 20 miles from such Transferred
Employee’s place of work as of the day immediately preceding the Closing, then
Buyers shall be responsible for and shall pay (or shall cause the Partnership
Companies or another of their Affiliates to pay) the severance payment due to
such Transferred Employee in accordance with the provisions of Sellers’
severance pay program reflected in the form of the April 4, 2005 communication
to Employees provided to Buyers.


(d) Sellers shall be responsible for and shall pay all retention payments due to
Active Employees (including Transferred Employees and Non-Transferred Employees)
and the Other Employees in accordance with the terms of Sellers’ retention pay
program reflected in the form of the April 4, 2005 communication to Employees
provided to Buyers. In addition, Sellers shall be responsible for and shall pay
all severance payments due to Active Employees and Other Employees who do not
become Transferred Employees and to any other employees of Sellers or their
Affiliates; provided, however, that if an Active Employee or Other Employee who
is not a Transferred Employee is subsequently hired by Buyers, a Partnership
Company or any of their Affiliates during the Continuation Period, Buyers shall
reimburse Sellers for the severance payment made to such employee.


(e) On and after the Closing Date, Buyers shall cause the Partnership Companies
to recognize the service of each Transferred Employee for Sellers and the
Partnership Companies before the Closing Date for all employee benefit and
employment-related purposes, except for benefit accrual under any defined
benefit pension plan, whether non-qualified or subject to Title IV of ERISA.


(f) Sellers shall pay to Transferred Employees any quarterly bonus payments due
to Transferred Employees for the full and partial quarterly periods prior to the
Closing Date.


(g) Upon request, Sellers shall provide or cause to be provided to Buyers copies
of the personnel files of Transferred Employees and such spreadsheets and other
data as may be necessary or appropriate to establish payroll records and benefit
enrollment records for such Transferred Employees.


Section 6.18 No Duplicate Benefits. Nothing in this Agreement shall cause
duplicate benefits to be paid or provided to or with respect to a Transferred
Employee under any employee benefit policies, plans, arrangements, programs,
practices, or agreements. References herein to a benefit with respect to a
Transferred Employee shall include, where applicable, benefits with respect to
any eligible dependents and beneficiaries of such Transferred Employee under the
same employee benefit policy, plan, arrangement, program, practice or agreement.

46

--------------------------------------------------------------------------------





Section 6.19 Employees on LTD. Any individual who as of the Closing Date is
eligible for long-term disability benefits shall be covered under Sellers’
long-term disability plan. Neither Buyers nor, after the Closing Date, the
Partnership Companies shall have any liability with respect to such an
individual and such responsibility shall remain or be assumed, as between the
Parties, by Sellers. Employees on long-term disability shall be identified on
Schedule 6.19.


Section 6.20 Defined Benefit Plan, Deferred Compensation Plan and Defined
Contribution Plans.


(a) Effective as of the Closing Date, benefit accruals under the Retirement Plan
for Employees of Bass Enterprises Production Co. (the “Sellers’ Pension Plan”)
shall cease as to all Transferred Employees (the “Eligible Transferred
Employees”) and Sellers’ Pension Plan shall be amended to exclude all other
employees of SRES, REM and Leapartners and their ERISA Affiliates from and after
the Closing Date. Sellers shall cause Sellers’ Pension Plan to fully vest and
make nonforfeitable all accrued benefits of the Transferred Employees under such
Plan, effective as of the Closing Date. None of SRES, REM, Leapartners or their
ERISA Affiliates from and after the Closing Date shall have any further funding
obligation with respect to Sellers’ Pension Plan as of and following the Closing
Date and Sellers shall indemnify and hold harmless Buyers, SRES, REM,
Leapartners and their ERISA Affiliates from and after the Closing Date from any
liability arising thereunder. Benefits shall be payable under Sellers’ Pension
Plan in accordance with its terms, subject to the vesting and freezing of
benefit accruals and eligibility subsequent to the Closing Date.


(b) Sellers or an identified ERISA Affiliate of the Sellers shall assume
sponsorship of and all obligations under the Sid Richardson Energy Restoration
Plan and the Richardson Energy Marketing Restoration Plan (collectively, the
“SRCG Restoration Plan”) effective as of the Closing Date. Benefit accruals for
all Transferred Employees eligible to participate under the SRCG Restoration
Plan shall cease effective as of the Closing Date and no other employees of
SRES, REM, Leapartners or their ERISA Affiliates from and after the Closing Date
shall be eligible to participate thereafter. Transferred Employees under the
SRCG Restoration Plan shall be made fully vested as of the Closing Date.
Benefits under the SRCG Restoration Plan shall be payable to Eligible
Transferred Employees in accordance with its terms, subject to the vesting of
benefits subsequent to the Closing Date. Sellers shall indemnify and hold
harmless Buyers, SRES, REM, Leapartners and their ERISA Affiliates from and
after the Closing Date from any liability arising under the SRCG Restoration
Plan.


(c) Effective as of the Closing Date, Sellers will make necessary modifications
and/or amendments to The Bass Thrift 401(k) Plan (“Sellers’ 401(k) Plan”), so
that SRES, REM and Leapartners shall cease to be participating employers. If the
Transferred Employees will be covered under Buyers’ qualified defined
contribution plan (“Buyers’ 401(k) Plan”), then as soon as administratively
reasonable following the Closing Date, Buyers shall direct the trustee of
Buyers’ 401(k) Plan to accept the transfer of the account balances of the
Transferred Employees who participate in Sellers’ 401(k) Plan; provided however,
that Sellers’ 401(k) Plan shall not be required to effect such transfer of the
accounts of the Transferred Employees to

47

--------------------------------------------------------------------------------



Buyers’ 401(k) Plan until the receipt of reasonable evidence that Buyers’ 401(k)
Plan is tax-qualified. In the event that Buyers’ do not intend to cover the
Transferred Employees under Buyers’ 401(k) Plan, or no such plan exists, then
SRES, REM and Leapartners shall consent to a “termination spinoff” of the
portion of Sellers’ 401(k) Plan attributable to Transferred Employees, in which
case the Transferred Employees with account balances in Sellers’ 401(k) Plan
shall be entitled to a distribution in accordance with the terms of Sellers’
401(k) Plan.


Section 6.21 Welfare Benefit Plans Coverage of all Transferred Employees under
each Benefit Plan which is an “employee welfare benefit plan” within the meaning
of Section 3(1) of ERISA (“Welfare Benefit Plan”) to which SRES, REM and/or
Leapartners is a party or by which any of them is bound, shall cease as of the
Closing Date, subject to the health coverage continuation rights described
below. If an Employee, former Employee, or dependent, beneficiary, or spouse
with respect to an Employee or former Employee (a “Qualified Beneficiary”) has
elected or is entitled to elect to continue health coverage under the
Consolidated Omnibus Reconciliation Act of 1986 (“COBRA”) due to a “qualifying
event” (within the meaning of Section 4980B(f)(3) of the Code) occurring on or
before the Closing Date, then Sellers shall remain obligated to provide such
coverage (or an election for such coverage, as applicable) through the remaining
period of required coverage under a health plan of Sellers or their ERISA
Affiliates in accordance with COBRA. If the employment of an Employee of SRES,
REM, or Leapartners is terminated by reason of the transactions contemplated
hereby on the Closing Date, then Sellers or their ERISA Affiliates shall provide
health continuation coverage under COBRA (or an election for such coverage, as
applicable) through the period of required coverage under a health plan of
Sellers or their ERISA Affiliates for such Employee and all Qualified
Beneficiaries with respect to such Employee in accordance with COBRA. Sellers
and their ERISA Affiliates shall have no health care continuation obligation
with respect to any Transferred Employee (including any Other Employee who
becomes a Transferred Employee), such obligation (if any) to be that solely of
Buyers and their ERISA Affiliates.


Section 6.22 Vacation. Schedule 6.22 specifies the accrued but unused vacation
pay (including personal days), as of the date hereof, of each Transferred
Employee and any such accrued and unused vacation pay, calculated as of the
Closing Date, shall be deemed to be a Current Liability as of the Closing Date
for purposes of determining the Net Working Capital Change Amount as of the
Closing Date. On or after the Closing Date, Buyers and their Affiliates shall
allow Transferred Employees to receive paid time off for any unused vacation
time (including personal days) specified on Schedule 6.22, as adjusted to
reflect actual vacation through the Closing Date. Except as required otherwise
by applicable Laws, Sellers and their Affiliates shall have no liability to
Transferred Employees for the vacation payments described in the immediately
preceding sentence. Notwithstanding Buyers’ obligations set forth in this
Section 6.22, nothing in this Section 6.22 shall obligate Buyers to maintain the
Partnership Companies’ vacation plans in effect at the Closing.


Section 6.23 No Third Party Beneficiaries. Nothing expressed or implied in
Section 6.16 through Section 6.22 shall confer upon any employee of Sellers or
their Affiliates (including but not limited to the Partnership Companies), or
Buyers or their Affiliates, or upon any legal representative of any such
employees, any rights or remedies, including any right to employment or
continued

48

--------------------------------------------------------------------------------



employment for any specified period, of any nature or kind whatsoever under or
by reason of this Agreement. Nothing in this Agreement, express or implied,
shall create a third party beneficiary relationship or otherwise confer any
benefit, entitlement, or right upon any person or entity other than the parties
hereto. Nothing in this Agreement shall cause Buyers or their Affiliates or
Sellers or their Affiliates to have any obligation to provide employment or any
employee benefits to any individual who is not a Transferred Employee.


Section 6.24 Plan Terms Controlling. Nothing in this Agreement shall be deemed
to confer upon any Person (or any beneficiary thereof) any rights under or with
respect to any plan, program, or arrangement described in or contemplated by
Section 6.16 through Section 6.22, and each Person (and any beneficiary thereof)
shall be entitled to look only to the express terms of any such plan, program,
or arrangement for his or her rights thereunder.


Section 6.25 WARN Act Requirements. On and after the Closing Date, Buyers and
the Partnership Companies shall be responsible with respect to Transferred
Employees and their beneficiaries for compliance, if required, with The Worker
Adjustment and Retraining Notification Act of 1988 and any other similar,
applicable law (the “Warn Act”), including any requirement to provide for and
discharge any and all notifications, benefits, and liabilities to Transferred
Employees and government agencies that might be imposed as a result of the
consummation of the transactions contemplated by this Agreement or otherwise. On
and after the Closing Date, Sellers shall retain all liabilities and obligations
with respect to the WARN Act for all employees of Sellers and their Affiliates
and their beneficiaries other than Transferred Employees.


Section 6.26 Successors and Assigns. In the event Buyers or any of their
successors and assigns (a) consolidate with or merge into any other Person and
shall not be the continuing or surviving corporation or entity in such
consolidation or merger or (b) transfer all or substantially all of their assets
to any Person, then, and in each case, proper provision shall be made so that
such successors and assigns of Buyers honor the obligations of Buyers and their
Affiliates set forth in Section 6.16 through Section 6.26.


Section 6.27 Financial Statements. The Sellers shall provide Buyers access to
Sellers’ personnel, books and records to the extent reasonably necessary to
enable Buyers to prepare financial statements of the Partnership Companies in
such form and covering such periods as may be required by any applicable
securities laws to be filed with the Securities and Exchange Commission by
Buyers as a result of the transactions contemplated by this Agreement.


Section 6.28 Certain Contracts. To the extent, if any, that any contract rights,
agreements, commitments or other arrangements relating to the business of the
Partnership Companies exist and will not be, after the Closing Date, held of
record by the Partnership Companies, Sellers (or their Affiliates) will hold
such contract rights, agreements, commitments or other arrangements as nominee
for and on behalf of Buyers and for Buyers’ sole account.

49

--------------------------------------------------------------------------------







Section 6.29 Capital Expenditures. Sellers shall cause the Partnership Companies
to make Capital Expenditures substantially in accordance with the Capital
Expenditure Budget and, on or before the Closing Date, shall notify Buyers of
any expected variance between actual capital expenditures and budgeted amounts.


ARTICLE VII
TAX MATTERS


Section 7.1  [Intentionally Omitted]


Section 7.2  Tax Returns.


(a) The income of the Partnership Companies will be apportioned to the period up
to and including the Closing Date, and the period after the Closing Date by
closing the books and records of the Partnership Companies as of 11:59 p.m.
local time on the day immediately preceding the Closing Date.


(b) With respect to any Tax Return of a Partnership Company covering a taxable
period ending on or before the Closing Date that is required to be filed after
the Closing Date, Sellers shall cause such Tax Return to be prepared and shall
cause to be included in such Tax Return all items required to be included
therein. Not later than 30 days prior to the due date of each such Tax Return,
Sellers shall deliver a copy of such Tax Return to Buyers together with a
statement of the difference, if any, of the amount of Tax shown due on such Tax
Return over the amount set up as a liability for such Tax in the Closing
Statement. If the Tax shown on the Tax Return exceeds the amount set up as a
liability for the Tax in the Closing Statement, not later than 5 days prior to
the due date of such Tax Return, Sellers shall pay to Buyers the amount of such
excess. If the amount set up as a liability for the Tax in the Closing Statement
exceeds the Tax shown on the Tax Return, not later than 5 days prior to the due
date of such Tax Return, Buyers shall pay to Sellers the amount of such excess.
Buyers shall cause such Partnership Company to file such Tax Return and timely
pay the Taxes shown due on such Tax Return.


(c) With respect to any Tax Return of a Partnership Company covering a taxable
period beginning on or before the Closing Date and ending after the Closing Date
(the “Straddle Period”) that is required to be filed after the Closing Date,
Buyers shall cause such Straddle Period Tax Return to be prepared and shall
cause to be included in such Straddle Period Tax Return all Tax items required
to be included therein. Buyers shall determine the Tax which would have been due
with respect to the Straddle Period if such Straddle Period ended on the Closing
Date (the “Pre-Closing Date Tax”). Not later than 45 days prior to the due date
of each such Straddle Period Tax Return, Buyers shall deliver a copy of the
Straddle Period Tax Return to Sellers for their review. If Sellers agree with
the Straddle Period Tax Return, Sellers shall pay to Buyers an amount equal to
the excess, if any, of the Pre-Closing Date Tax over the amount set up as a
liability for such Tax in the Closing Statement not later than 5 days prior to
the due date

50

--------------------------------------------------------------------------------



of the Straddle Period Tax Return. If, within 15 days of the receipt of the
Straddle Period Tax Return, Sellers notify Buyers that they dispute the manner
of preparation of the Straddle Period Tax Return or the amount of the
Pre-Closing Date Tax, then Buyers and Sellers shall attempt to resolve their
disagreement within the five-day period following Sellers’ notification to
Buyers of such disagreement. If Buyers and Sellers are unable to resolve their
disagreement, the dispute shall be submitted to a mutually agreed upon
Accounting Firm, whose expense shall be borne equally by Buyers and Sellers, for
resolution within 20 days of such submission. The decision of such accounting
firm with respect to such dispute shall, absent manifest error, be binding upon
Buyers and Sellers, and Sellers shall pay to Buyers an amount equal to the
excess, if any, of the Pre-Closing Date Tax over the amount set up as a
liability for such Tax in the Closing Statement as decided by such Accounting
Firm not later than 5 days prior to the due date of the Straddle Period Tax
Return. In the event of (i) any Tax Authority review of a Straddle Period Tax
Return or (ii) any proposed audit, notice, proposed adjustment, assessment,
claim, liability, or other potential tax proceeding relating to a Straddle
Period Tax Return (each, a “Straddle Period Tax Claim”), Buyers and Sellers
shall handle such review and/or Straddle Period Tax Claim on a joint basis and
in a reasonable manner.  


(d) Any Tax Return prepared pursuant to the provisions of this Section 7.2 shall
be prepared in a manner consistent with practices followed in prior years with
respect to similar Tax Returns, except as otherwise required by Law or fact.


(e) Because Treasury Regulations section 301.6109-(1)(d)(2)(iii) requires that
Buyers retain the Employer Identification Number of each Partnership Company,
the following shall apply for purposes of (i) Tax Authority reviews of any
Partnership Company Tax Return covering a taxable period ending on or prior to
the Closing Date and (ii) any Pre-Closing Date Period Tax Claim; provided,
however, that in the event that (A) a Pre-Closing Date Period Tax Claim is also
an Indemnified Tax Claim, the provisions of Section 7.4 shall control and (B) a
Pre-Closing Date Period Tax Claim could result in Tax liability to Buyers that
is not an Indemnified Tax Claim, such Pre-Closing Date Period Tax Claim shall be
handled on a joint basis in a reasonable manner. Buyers shall promptly notify
Sellers of any written or oral notice that any applicable Tax Authority has
proposed a review of any Partnership Company Tax Return for taxable periods
ending on or prior to the Closing Date, and Buyers shall promptly send to
Sellers a copy of any written notice or other document received by Buyers from
any Tax Authority with respect to any Partnership Company Tax Return covering a
taxable period ending on or prior to the Closing Date. Sellers shall have the
sole and exclusive right to control, handle, dispose of, and/or settle any and
all proposed audits, notices, proposed adjustments, assessments, claims,
liabilities, or other potential tax proceedings relating to a Tax Return of any
Partnership Company covering a taxable period ending on or prior to the Closing
Date (“Pre-Closing Date Period Tax Claims”), and Buyers shall execute or cause
to be executed any and all documents and forms (including, without limitation,
powers of attorney) necessary to enable Sellers to carry out the provisions of
this Section 7.2(e). Sellers shall have the sole right, at Sellers' cost, to
select counsel and other tax professionals for any Pre-Closing Date Period Tax
Claim; provided, however, that Buyers may monitor any such Pre-Closing Date
Period Tax Claim and shall pay for any costs associated with such monitoring.
Buyers and Sellers shall, and Buyers shall cause the Partnership Companies to,
cooperate to the extent necessary to resolve any Pre-Closing Date Period Tax
Claims. So long as Sellers have not agreed in writing to settle a Pre-Closing
Date Period Tax Claim and a challenge of such Pre-Closing Date Period Tax Claim
can continue (by

51

--------------------------------------------------------------------------------



any available means), neither Buyers, the Partnership Companies nor any of their
respective representatives shall consent or otherwise agree to any element
relating to such Pre-Closing Date Period Tax Claim. All positions taken herein
by Sellers, Buyers and the Partnership Companies shall be in good faith.


(f) Buyers and Sellers shall cooperate fully, and Buyers shall cause each of the
Partnership Companies to cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the preparation and filing of
Tax Returns pursuant to this Section 7.2, any audit, litigation or other
proceeding (each, a “Tax Proceeding”) with respect to Taxes and any Pre-Closing
Date Period Tax Claims. Such cooperation shall include access to, the retention
and (upon the other Party’s request) the provision of records and information
which are reasonably relevant to any such Tax Return, Tax Proceeding or
Pre-Closing Date Period Tax Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Sellers will, and Buyers will and will cause the
Partnership Companies to, retain all books and records with respect to Tax
matters pertinent to the Partnership Companies relating to any taxable period
beginning before the Closing Date until the earlier of six years after the
Closing Date or the expiration of the applicable statute of limitations of the
respective taxable periods, and to abide by all record retention agreements
entered into with any Tax Authority. Buyers and Sellers each agree, upon
request, to use Reasonable Efforts to obtain any certificate or other document
from any Tax Authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed with respect to the
transactions contemplated by this Agreement.


(g) From and after the Closing Date, Buyers and their respective Affiliates
(including the Partnership Companies) will not file any amended Tax Return or
other adjustment request with respect to the Partnership Companies for taxable
periods ending on or prior to the Closing Date without the prior written consent
of Sellers.
 
(h) Subject to the second sentence of this Section 7.2(h), Tax refunds of any
kind relating to any taxable period ending (or treated as ending) on or prior to
the Closing Date shall inure to the benefit of Sellers, and Buyers shall pay the
full amount of any such refund (including interest thereon), net of any tax
liability related to the receipt of such refund, to Sellers promptly upon
receipt of such refund by Buyers. Buyers shall be entitled to any Tax refunds
resulting from the carryback of any loss or credit arising in a taxable period
beginning on or after the Closing Date except for Tax refunds for which Buyers
were given credit as a reduction in Purchase Price to which Sellers shall be
entitled.


(i) At least 30 days prior to the Closing, Sellers (or, at Buyers’ option,
Buyers) shall prepare and deliver to the other Parties an allocation (the
“Allocation”) of the Purchase Price (and all other capitalized costs) among the
Assets of the Partnership Companies in accordance with Treasury Regulations
section 1.755 - 1 (and any similar provision of state, local or foreign law, as
appropriate). Within 45 days after the date the Purchase Price is finally
determined pursuant to Section 2.5 hereof, Sellers and Buyers shall use their
best efforts to agree to the final Allocation. If the Parties agree to such
Allocation, as contemplated by the foregoing sentence, such Allocation shall be
binding upon Sellers and Buyers. Further, Sellers, Buyers and their respective
Affiliates shall then report, act, and file Tax Returns in all respects

52

--------------------------------------------------------------------------------



and for all purposes consistent with the Allocation and shall not take any
position (whether in audits, Tax Returns or otherwise) that is inconsistent with
the Allocation unless required to do so by applicable law. Buyers shall timely
and properly prepare, execute, file and deliver all such documents, forms and
other information as Sellers may reasonably request in their preparation of the
Allocation.


Section 7.3  Transfer Taxes. Buyers shall be responsible for and indemnify
Sellers for the payment of all state and local transfer, sales, use, stamp,
registration or other similar Taxes resulting from the transactions contemplated
by this Agreement.


Section 7.4  Tax Indemnity.


(a)  Sellers shall be solely liable for, shall pay and shall protect, defend,
indemnify and hold harmless (x) Buyers and any Person holding a direct or
indirect interest in either Buyer that is required to include for Tax purposes
on its Tax Return all or a portion of the income, gain, loss, deduction or
credit of the Partnership Companies or the Buyers, and (y) the Partnership
Companies from any and all Losses attributable to (i) any breach of any
representation or warranty made by Sellers in Section 4.10 or any covenants and
agreements made by Sellers in this Article VII and (ii) Taxes in excess of any
liability for Taxes reflected on the Closing Statement which relate to or result
from the income, business, property, status or operations of a Partnership
Company prior to or on the Closing Date, or for which a Partnership Company is
liable with respect to such period (whether pursuant to Treasury Regulations
section 1.1502-6 or any similar state, local or foreign law or regulation, as a
transferee or successor, by contract or otherwise). Buyers shall be solely
liable for, shall pay and shall protect, defend, indemnify and hold harmless
Sellers from any and all Taxes which relate to or result from the income,
business, property, status or operations of the Partnership Companies after the
Closing Date.


(b)  If any claim (an “Indemnified Tax Claim”) is made by any Tax Authority
that, if successful, would result in indemnification of any Party (the “Tax
Indemnified Party”) or its Affiliate by another Party (the “Tax Indemnifying
Party”) under this Section 7.4, the Tax Indemnified Party shall promptly, but in
no event later than the earlier of (i) 45 days after receipt of notice from the
Tax Authority of such claim or (ii) 15 days prior to the date required for the
filing of any protest of such claim, notify the Tax Indemnifying Party in
writing of such fact; provided, however, that the failure of the Tax Indemnified
Party to so notify the Tax Indemnifying Party shall not relieve the Tax
Indemnifying Party of its obligations hereunder, unless and only to the extent
that such failure to notify prejudices the Tax Indemnifying Party.


(c)  The Tax Indemnifying Party shall control all decisions with respect to any
Tax Proceeding involving an Indemnified Tax Claim and the Tax Indemnified Party
shall take such action (including settlement with respect to such Tax Proceeding
or the prosecution of such Tax Proceeding to a determination in a court or other
tribunal of initial or appellate jurisdiction) in connection with a Tax
Proceeding involving an Indemnified Tax Claim as the Tax Indemnifying Party
shall reasonably request in writing from time to time, including with respect to
the selection of counsel and experts and the execution of powers of attorney;
provided, however, that (i) within 30 days after the notice required by Section
7.4(b) has been

53

--------------------------------------------------------------------------------



delivered (or such earlier date that any payment of Taxes with respect to such
claim is due but in no event sooner than five days after the Tax Indemnifying
Party’s receipt of such notice), the Tax Indemnifying Party requests that such
claim be contested and (ii) if the Tax Indemnified Party is requested by the Tax
Indemnifying Party to pay the Tax claimed and sue for a refund, the Tax
Indemnifying Party shall have advanced to the Tax Indemnified Party, on an
interest-free basis, the amount of such claim. The Tax Indemnified Party shall
not make any payment of an Indemnified Tax Claim for at least 30 days (or such
shorter period as may be required by applicable law) after the giving of the
notice required by Section 7.4(b) with respect to such claim, shall give to the
Tax Indemnifying Party any information requested related to such claim, and
otherwise shall cooperate with the Tax Indemnifying Party in order to contest
effectively any such claim. Notwithstanding the foregoing, the Parties shall
jointly control all decisions with respect to any Tax Proceeding which, in the
event of an adverse determination, may result in each Party having
responsibility for an amount of Taxes hereunder.


(d)  No claim for indemnity for any Losses or Taxes relating to any single Tax
Return or any single item or group of related items shall be permitted pursuant
to this Section 7.4 if such claim is for less than $10,000.


Section 7.5  Scope.  Notwithstanding anything to the contrary herein, this
Article VII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations and warranties respecting Tax
matters). The rights hereunder relating to Taxes shall survive the Closing until
30 days after the expiration of the statute of limitations (including
extensions) applicable to such Tax matter. No claim may be made or brought by
any Party hereto after the expiration of the applicable survival period unless
such claim has been asserted by written notice specifying the details supporting
the claim on or prior to the expiration of the applicable survival period.


ARTICLE VIII
CONDITIONS TO OBLIGATIONS


Section 8.1  Conditions to Obligations of Buyers. The obligation of Buyers to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Buyers:


(a)  The Buyer Approvals and the Seller Approvals shall have been duly made,
given or obtained and shall be in full force and effect, and all applicable
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated;


(b)  The representations and warranties of Sellers contained in this Agreement
that are qualified by materiality (whether by reference to the terms
“material,”“Material Adverse Effect,” any other dollar threshold amount or
otherwise) and the representations and warranties of Sellers contained in
Sections 3.2 and 3.6 shall be true and correct in all respects as of the date of
this Agreement and as of the Closing, as if made at and as of that time (other
than such representations and warranties that

54

--------------------------------------------------------------------------------



expressly address matters only as of a certain date, which need only be true as
of such certain date), and the representations and warranties of Sellers
contained in this Agreement that are not so qualified by materiality (whether by
reference to the terms “material,”“Material Adverse Effect,” any other dollar
threshold amount or otherwise) shall be true and correct in all material
respects as of the date of this Agreement and as of the Closing, as if made at
and as of that time (other than such representations and warranties that
expressly address matters only as of a certain date, which need only be true as
of such certain date);


(c)  Sellers shall have performed or complied in all material respects with all
of the covenants and agreements required by this Agreement to be performed or
complied with by them at or before the Closing;


(d) Sellers shall have delivered to Buyers a certificate from an officer of SRCG
Genpar GP, L.L.C., a Delaware limited liability company and general partner of
Genpar (“Genpar GP”), dated as of the Closing Date, certifying that the
conditions specified in Section 8.1(b) and 8.1(c) have been fulfilled;


(e) Sellers shall have delivered to Buyers a certificate from the Secretary of
Genpar GP, dated as of the Closing Date, attaching and certifying the
Organizational Documents and authorizing resolutions of each Seller and
certifying the incumbency and signatures of the persons signing this Agreement
and the other agreements contemplated hereby;


(f) Sellers shall have delivered to Buyers a certificate from the Secretary or
other authorized Person of each Partnership Company, each dated as of the
Closing Date, attaching and certifying the Organizational Documents and
authorizing resolutions, if any, of each Partnership Company;


(g) Sellers shall have delivered to Buyers a good standing certificate or
certificate of existence, as applicable, of recent date for each of the
Partnership Companies and for each Seller from their state of organization or
incorporation;


(h) Sellers or Sellers’ Affiliate, as applicable, shall have executed and
delivered a lease with respect to the Partnership Companies’ Ft. Worth
headquarters location, on terms and conditions mutually satisfactory to the
Parties;


(i) There shall not be in force any Law, preliminary or permanent injunction,
judgment, order, decree, ruling, or charge restraining or prohibiting the
consummation of the transactions contemplated by this Agreement or any
investigation, suit, action or proceeding pending or threatened by any
Governmental Authority or other Person seeking to enjoin or restrain
consummation of the transactions contemplated hereby or to recover damages in
connection therewith;


(j) Sellers shall have delivered to Buyers (i) a payoff letter from each lender
or secured party, in form and substance reasonably acceptable to Buyers and its
lenders and in proper form for filing, if applicable, providing that upon
receipt by or on behalf

55

--------------------------------------------------------------------------------



of Sellers of the amount specified in such payoff letters, (a) all guarantees,
security agreements and other financing documents to which SRES, REM and
Leapartners, their respective subsidiaries are a party or are otherwise
obligated or their respective property is encumbered are fully and finally
terminated, (b) all Liens relating thereto are released without further action
and (c) Buyers are authorized to file releases and termination statements to
effectuate such release, (ii) completed UCC-3 termination statements for any UCC
financing statements or other UCC Liens identified on Schedule 4.16(a) (other
than Permitted Liens), each in a proper form for filing and in form and
substance satisfactory to Buyers and its lenders, (iii) fully executed and
acknowledged releases with respect to any mortgage, deed of trust or similar
instrument identified on Schedule 4.16(a) (other than Permitted Liens), each in
form and substance satisfactory to Buyers and its lenders, and (iv) evidence,
reasonably satisfactory to Buyers, of the expiration or termination, in each
case at Sellers’ expense, of any commodity positions specified in Section
6.7(d);


(k) Sellers shall have delivered to Buyers an engagement letter, in form and
substance satisfactory to Buyers, with KPMG LLP for auditing services associated
with the fiscal year of the Partnership Companies ending December 31, 2005,
provided that the fees associated with such auditing services shall be payable
by Sellers;


(l) each of the officers of the Partnership Companies listed in Schedule 8.1(l)
shall have executed and delivered to Buyers a retention agreement substantially
in the form attached hereto as Exhibit 8.1(l);


(m) insurers reasonably acceptable to Buyers shall have committed to enter into
an environmental insurance policy, at Buyers’ cost, covering the assets of the
Partnership Companies having a term of at least five years from the Closing
Date, the terms set forth on Schedule 8.1(m) and on such other terms as are
reasonably satisfactory to Buyers;


(n) the Sellers shall have executed and delivered a Transition Services
Agreement in form and substance mutually acceptable to the Parties, which
agreement shall, at a minimum, include the terms and conditions set forth on
Exhibit 8.1(n);


(o) Sellers shall have delivered written resignations or evidence of removal of
each of the directors and officers of the Partnership Companies, except as
otherwise specified by Buyers.


Section 8.2  Conditions to the Obligations of Sellers. The obligation of Sellers
to consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by Sellers:


(a)  The Seller Approvals and the Buyer Approvals shall have been duly made,
given or obtained and shall be in full force and effect, and all applicable
waiting periods (and any extensions thereof) under the HSR Act shall have
expired or otherwise been terminated;

56

--------------------------------------------------------------------------------







(b)  All of the representations and warranties of Buyers contained in this
Agreement shall be true and correct in all respects as of the date of this
Agreement and as of the Closing, as if made anew at and as of that time (other
than such representations and warranties that expressly address matters only as
of a certain date, which need only be true as of such certain date), except
where the failure to be so true would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect on the ability of
Buyers to consummate the Closing;


(c)  Buyers shall have performed or complied with all of the covenants and
agreements required by this Agreement to be performed or complied with by Buyers
on or before the Closing, except where the failure to perform or comply would
not reasonably be expected to have a Material Adverse Effect on the ability of
Buyers to consummate the Closing;


(d)  Each Buyer shall have delivered to Sellers a certificate from an officer of
such Buyer, dated the Closing Date, certifying that the conditions specified in
Section 8.2(b) and 8.2(c) have been fulfilled;


(e)  Each Buyer shall have delivered to Sellers a certificate from the Secretary
of such Buyer dated as of the Closing Date attaching and certifying the
Organizational Documents and authorizing resolutions of such Buyer and
certifying the incumbency and signatures of the persons signing this Agreement
and the other agreements contemplated hereby;


(f)  Each Buyer shall have delivered to Sellers a good standing certificate of
recent date for such Buyer from its state of organization; and


(g)  There shall not be in force any Law, injunction, judgment, order, decree,
ruling, or charge restraining or prohibiting the consummation of the
transactions contemplated by this Agreement or any investigation, suit, action
or proceeding pending or threatened by any Governmental Authority or other
Person seeking to enjoin or restrain consummation of the transactions
contemplated hereby or to recover damages in connection therewith.




ARTICLE IX
INDEMNIFICATION


Section 9.1  Survival. The representations and warranties of the Parties
contained in this Agreement or in any certificates or other writing delivered
pursuant to this Agreement or in connection with this Agreement will survive the
Closing for a period of twelve months following the Closing Date; provided,
however, that (a) the representations and warranties contained in Sections 3.2,
3.5, 3.6, 4.9, 5.2 and 5.5 will survive the Closing indefinitely, (b) the
representations and warranties contained in Section 4.10 will survive the
Closing in accordance with the provisions of Article VII

57

--------------------------------------------------------------------------------



hereof, (c) the representations and warranties contained in Section 4.11 shall
survive the Closing for a period of three years following the Closing Date, and
(d) the representations and warranties and certifications contained in the
certificates delivered pursuant to Sections 8.1(d) and 8.2(d) shall survive for
the same duration that the representations and warranties to which they are
applicable survive. Unless otherwise expressly provided herein, all covenants,
agreements and obligations made by any party hereunder which are to be performed
on or prior to the Closing Date shall expire at the Closing, and all covenants,
agreements and obligations made by any party hereunder which are to be performed
after the Closing Date shall survive in accordance with their terms until the
applicable statute of limitations therefor has expired with respect to any
breach thereof. Any right of indemnification or reimbursement pursuant to this
Article IX with respect to a claimed breach, inaccuracy or non-fulfillment of
any representation, warranty, covenant, agreement or obligation shall expire on
the applicable date of termination of the representation, warranty, covenant,
agreement or obligation claimed to be breached as set forth in Section 9.2(a) or
9.2(b) (provided, however, that a Party may make a claim for indemnification for
a breach of any covenant that expires on the Closing Date until one year after
the Closing Date) (the “Expiration Date”), unless on or prior to the applicable
Expiration Date, the Indemnifying Party has received written notice from the
Indemnified Party of such breach, inaccuracy or non-fulfillment, in which case
the Indemnified Party may continue to pursue its right of indemnification or
reimbursement hereunder beyond the Expiration Date of the applicable
representation, warranty, covenant, agreement or obligation.


Section 9.2 Indemnification.


(a) Subject to the provisions of this Article IX (including, without limitation,
the provisions of Section 9.4 hereof), from and after the Closing, Sellers shall
indemnify, defend and hold harmless Buyers, Buyers’ Affiliates (including the
Partnership Companies from and after the Closing) and their respective
Representatives and their respective successors and permitted assigns (the
“Buyer Indemnified Parties”) from and against all Losses incurred or suffered by
them as a result of, relating to or arising out of (i) any breach of or any
inaccuracy in any representation or warranty of Sellers contained in Sections
3.2 or 3.6 of this Agreement as of the date hereof or as of the Closing Date or
in any certificates delivered pursuant to or in connection with this Agreement,
(ii) any breach of or any inaccuracy in any representation or warranty of
Sellers contained in Article III (other than Sections 3.2 or 3.6) or Article IV
of this Agreement as of the date hereof or as of the Closing Date, (iii) any
breach of or failure by Sellers to perform any covenant or obligation of Sellers
contained in this Agreement, and (iv) assets or lines of business that have been
sold, transferred, relinquished or abandoned by the Partnership Companies,
including assets that have reverted to landowner ownership, as of the Closing
Date. For purposes of Section 9.2(a)(ii), in determining whether the Sellers
have breached any of their representations and warranties contained in
Article III or IV, all qualifications of such representations and warranties by
materiality (whether by reference to the terms “material,”“Material Adverse
Effect” or any threshold amount or otherwise) shall be disregarded.


(b) Subject to the provisions of this Article IX, from and after the Closing,
Buyers shall indemnify, defend and hold harmless Sellers, their respective
Affiliates, their respective Representatives and their respective permitted
successors and assigns (the “Seller Indemnified Parties”) from and against all
Losses incurred or suffered by them as a result of, relating to or

58

--------------------------------------------------------------------------------



arising out of (i) any breach of or any inaccuracy in any representation or
warranty of Buyers contained in this Agreement as of the date hereof or as of
the Closing Date or in any certificates delivered pursuant to or in connection
with this Agreement, (ii) any breach of or failure by Buyers to perform any
covenant or obligation of Buyers contained in this Agreement and (iii) the
businesses and operations of the Partnership Companies (whether relating to
periods prior to or after the Closing Date) to the extent such Losses (A) arise
out of a matter for which a Partnership Company has liability, (B) are not
subject to the provisions of Section 9.2(a) hereof or any other provision of
this Agreement that requires the Sellers to assume such liability or indemnify
Buyers or the Partnership Companies for such liability and (C) are not the
subject of a written notice delivered by the Buyer Indemnified Parties in
accordance with, and by the date specified in, Section 9.1.


Section 9.3 Indemnification Procedures. Claims for indemnification under this
Agreement (other than claims involving a Tax Proceeding, the procedures for
which are set forth in Article VII) shall be asserted and resolved as follows:


(a) If any Person who or which is entitled to seek indemnification under Section
9.2 (an “Indemnified Party”) receives notice of the assertion or commencement of
any claim, demand, action, suit or proceeding made or brought by any third party
(a “Third Party Claim”) against such Indemnified Party with respect to which the
Person against whom or which such indemnification is being sought (an
“Indemnifying Party”) is obligated to provide indemnification under this
Agreement, the Indemnified Party will give such Indemnifying Party reasonably
prompt written notice thereof, but in any event not later than 30 days after
receipt of such written notice of such Third Party Claim. Such notice by the
Indemnified Party will describe the Third Party Claim in reasonable detail, will
include copies of all available material written evidence thereof and will
indicate the estimated amount, if reasonably practicable, of the Losses that
have been or may be sustained by the Indemnified Party. The Indemnifying Party
will have the right to participate in, or, by giving written notice to the
Indemnified Party, to assume, the defense of any Third Party Claim at such
Indemnifying Party’s own expense and by such Indemnifying Party’s own counsel
(reasonably satisfactory to the Indemnified Party), and the Indemnified Party
will cooperate in good faith in such defense.


(b) If, within 10 days after giving notice of a Third Party Claim to an
Indemnifying Party pursuant to Section 9.3(a), an Indemnified Party receives
written notice from the Indemnifying Party that the Indemnifying Party has
elected to assume the defense of such Third Party Claim as provided in the last
sentence of Section 9.3(a), the Indemnifying Party will not be liable for any
legal expenses subsequently incurred by the Indemnified Party in connection with
the defense thereof; provided, however, that (i) if the Indemnifying Party fails
to take reasonable steps necessary to defend diligently such Third Party Claim
within 10 days after receiving written notice from the Indemnified Party that
the Indemnified Party believes the Indemnifying Party has failed to take such
steps or if the Indemnifying Party has not undertaken fully to indemnify the
Indemnified Party in respect of all Losses relating to the matter, the
Indemnified Party may assume its own defense, and the Indemnifying Party will be
liable for all

59

--------------------------------------------------------------------------------



reasonable costs and expenses paid or incurred in connection therewith and (ii)
the Indemnified Party may employ separate counsel, and the Indemnifying Party
will bear the expenses of such separate counsel, if in the written opinion of
counsel to the Indemnified Party use of counsel of the Indemnifying Party’s
choice would be expected to give rise to a conflict of interest. Without the
prior written consent of the Indemnified Party, the Indemnifying Party will not
enter into any settlement of any Third Party Claim that would lead to loss,
liability or create any financial or other obligation on the part of the
Indemnified Party for which the Indemnified Party is not entitled to
indemnification hereunder, or which provides for injunctive or other
non-monetary relief applicable to the Indemnified Party, or does not include an
unconditional release of all Indemnified Parties.


(c) Any claim by an Indemnified Party on account of Losses that do not result
from a Third Party Claim (a “Direct Claim”) will be asserted by giving the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 days after the Indemnified Party becomes aware of such Direct
Claim. Such notice by the Indemnified Party will describe the Direct Claim in
reasonable detail, will include copies of all available material written
evidence thereof and will indicate the estimated amount, if reasonably
practicable, of Losses that has been or may be sustained by the Indemnified
Party. The Indemnifying Party will have a period of five Business Days within
which to respond in writing to such Direct Claim. If the Indemnifying Party does
not so respond within such five Business Day period, the Indemnifying Party will
be deemed to have rejected such claim, in which event the Indemnified Party will
be free to pursue such remedies as may be available to the Indemnified Party on
the terms and subject to the provisions of this Agreement.


(d) A failure to give timely notice or to include any specified information in
any notice as provided in Section 9.3(a), 9.3(b) or 9.3(c) will not affect the
rights or obligations of any party hereunder, except and only to the extent
that, as a result of such failure, any party that was entitled to receive such
notice was materially prejudiced as a result of such failure.


(e) Notwithstanding anything contained herein to the contrary, the amount of any
Losses incurred or suffered by any Indemnified Person shall be calculated after
giving effect to (i) any insurance proceeds (net of any premiums paid or costs
incurred in connection therewith) received by the Indemnified Person (or any of
its Affiliates) with respect to such Losses, (ii) any net Tax Benefit actually
and currently realized by the Indemnified Person (or any of its Affiliates)
arising from the facts or circumstances giving rise to such Losses and (iii) any
indemnification or reimbursement payments or other recoveries obtained by the
Indemnified Person (or any of its Affiliates) from any other third party with
respect to such Losses. Each Indemnified Person shall exercise Reasonable
Efforts to obtain such proceeds, benefits, payments and recoveries. If any such
proceeds, benefits, payments or recoveries are received by an Indemnified Person
(or any of its Affiliates) with respect to any Losses after an Indemnifying
Person has made a payment to the Indemnified Person with respect thereto, the
Indemnified Person (or such Affiliate) shall pay to the Indemnifying Person the
amount of such proceeds, benefits, payments or recoveries (up to the amount of
the Indemnifying Person's

60

--------------------------------------------------------------------------------



payment). An indemnified party shall use reasonable efforts to mitigate damages
in respect of any claim for which it is seeking indemnification.


(f) Upon making any payment to an Indemnified Person in respect of any Losses,
the Indemnifying Person will, to the extent of such payment, be subrogated to
all rights of the Indemnified Person (and its Affiliates) against any third
party in respect of the Losses to which such payment relates. Such Indemnified
Person (and its Affiliates) and Indemnifying Person will execute upon request
all instruments reasonably necessary to evidence or further perfect such
subrogation rights.


(g) In the event an Indemnified Party shall recover Losses in respect of a claim
of indemnification under this Article IX, no other Indemnified Party shall be
entitled to recover the same Losses in respect of a claim for indemnification.


Section 9.4 Limitations on Liability of Sellers. Notwithstanding anything to the
contrary herein, Sellers’ obligations to indemnify the Buyer Indemnified Parties
pursuant to Section 9.2(a)(ii) hereof shall be subject to the following
limitations:


(a)  A breach of any representation, warranty or covenant of Sellers in this
Agreement in connection with any single item or group of related items that
results in Losses of less than $100,000 shall be deemed, for all purposes of
this Article IX, not to be a breach of such representation, warranty or
covenant, and therefore shall not be applied towards the Threshold Amount or be
indemnifiable hereunder.


(b)  Sellers shall have no liability arising out of or relating to Section
9.2(a)(ii) until the aggregate amount of all such Losses actually incurred by
the Buyer Indemnified Parties thereunder exceeds an amount equal to 1% of the
Purchase Price (the “Threshold Amount”), in which event Sellers’ indemnity
obligations shall apply to Losses actually incurred in excess of the Threshold
Amount (subject to the maximum liability provided for in subsection (c) below);
provided, however, that in respect of Losses incurred or suffered by the Buyer
Indemnified Parties as a result of, relating to or arising out of any breach of
the representations and warranties contained in Section 4.11, the Threshold
Amount shall be deemed to be $5,000,000.


(c)  In no event shall Sellers’ aggregate liability arising out of or relating
to Section 9.2(a)(ii) exceed 10% of the Purchase Price (the “Cap Amount”), and
each Buyer Indemnified Party waives and releases and shall have no recourse
against Sellers pursuant to Section 9.2(a)(ii) in excess of such Cap Amount.


(d)  No Buyer Indemnified Party shall be entitled to indemnification under
Section 9.2(a)(ii) to the extent Buyers have otherwise been compensated by
reasons of adjustments (pursuant to Section 2.5) in the calculation of the
Purchase Price relative to what it would have been absent such Loss.


Section 9.5 Waiver of Other Representations.

61

--------------------------------------------------------------------------------







(a)  NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT INTENT
OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF THE SELLERS OR
ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE PURCHASED INTERESTS, THE PARTNERSHIP COMPANIES, THEIR ASSETS, OR
ANY PART THEREOF, EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT, AND WITHOUT IN ANY WAY LIMITING THE FOREGOING, SELLERS MAKE NO
REPRESENTATION OR WARRANTY TO BUYERS WITH RESPECT TO ANY FINANCIAL PROJECTIONS
OR FORECASTS RELATING TO THE PARTNERSHIP COMPANIES.


(b)  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLERS’ INTERESTS IN THE
PARTNERSHIP COMPANIES AND THEIR ASSETS ARE BEING TRANSFERRED THROUGH THE SALE OF
THE PURCHASED INTERESTS “AS IS, WHERE IS, WITH ALL FAULTS,” AND, EXCEPT AS
OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLERS EXPRESSLY DISCLAIM ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO
THE CONDITION, VALUE OR QUALITY OF THE PARTNERSHIP COMPANIES AND THEIR ASSETS OR
THE PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF THE
PARTNERSHIP COMPANIES AND THEIR ASSETS.


(c)  Buyers acknowledge and agree that none of Sellers, their Affiliates, any of
their Representatives and any other Person has made any representation or
warranty, express or implied, as to the accuracy or completeness of any
memoranda, charts, summaries or schedules heretofore made available by Sellers,
their Affiliates or their Representatives to Buyers, any of their Affiliates or
their Representatives (including, without limitation, the Executive Summary
dated May 2005 prepared by Lehman Brothers, Inc.) or any information that is not
included in this Agreement or the Disclosure Schedule, and none of Sellers,
their Affiliates, any of their Representatives nor any other Person will have or
be subject to any liability to Buyers, any of their Affiliates or their
Representatives resulting from the distribution of any such information to, or
the use of any such information by, Buyers, any of their Affiliates or any of
their agents, consultants, accountants, counsel or other Representatives.


(d) The representations and warranties contained in Section 4.11 shall be the
exclusive representations and warranties with regard to Environmental Laws and
related matters.


Section 9.6 Purchase Price Adjustment. The Parties agree to treat all payments
made pursuant to this Article IX as adjustments to the Purchase Price for Tax
purposes.

62

--------------------------------------------------------------------------------





Section 9.7 Exclusive Remedy. Except for the indemnification provisions set
forth in Article VII hereof, the right of indemnification set forth in this
Article IX (subject to all limitations provided for herein) shall be the sole
and exclusive remedy of the Parties and all Indemnified Parties under or by
reason of this Agreement (including for any breach of any representation,
warranty, covenant or agreement set forth in this Agreement) and each Party
covenants and agrees not to seek or assert any other remedy following the
Closing; provided, however, that the foregoing shall not limit the right of any
Party to seek any equitable remedy available to enforce the rights of such Party
under this Agreement.


Section 9.8 Waiver of Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, NO PARTY SHALL BE LIABLE FOR PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES, WHETHER BASED ON CONTRACT, TORT, STRICT LIABILITY, OTHER
LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM ANY OTHER PARTY’S SOLE, JOINT
OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT.


Section 9.9 Tax Indemnity. Notwithstanding anything in this Article IX to the
contrary, all Losses relating to Taxes which are the subject of Article VII
shall only be subject to indemnification under Article VII.


Section 9.10 Security. Until the third anniversary of the Closing Date, Sellers
shall provide security to Buyers in the form of a letter of credit, in form and
substance reasonably satisfactory to Buyers, in an initial amount equal to the
Cap Amount (such amount to be reduced by the amount of any payments made by
Sellers in respect of their indemnification obligations under this Article IX)
for the purpose of satisfying claims by Buyers for indemnification under this
Article IX. After such third anniversary, in the event that Buyers shall have
submitted to Sellers, prior to such third anniversary, written notice of a
claimed breach, inaccuracy or non-fulfillment of any representation, warranty,
covenant, agreement or obligation, Sellers shall provide such further security
to Buyers (in the form of a bond, letter of credit or other means reasonably
acceptable to Buyers) in an amount equal to the lesser of the Cap Amount and the
amount of the Loss in question.




ARTICLE X
TERMINATION


Section 10.1  Termination. At any time prior to the Closing, this Agreement may
be terminated and the transactions contemplated hereby abandoned:


(a)  by the mutual consent of Buyers and Sellers as evidenced in writing signed
by each of Buyers and Sellers;

63

--------------------------------------------------------------------------------





(b)  by Buyers, if there has been a material breach by Sellers of any
representation, warranty or covenant contained in this Agreement which has
prevented the satisfaction of any condition to the obligations of Buyers at the
Closing and, if such breach is of a character that it is capable of being cured,
such breach has not been cured by Sellers within 30 days after written notice
thereof from Buyers;


(c)  by Sellers, if there has been a material breach by Buyers of any
representation, warranty or covenant contained in this Agreement which has
prevented the satisfaction of any condition to the obligations of Sellers at the
Closing and, if such breach is of a character that it is capable of being cured,
such breach has not been cured by Buyers within 30 days after written notice
thereof from Sellers;


(d)  by either Buyers or Sellers if any Governmental Authority having competent
jurisdiction has issued a final, non-appealable order, decree, ruling or
injunction (other than a temporary restraining order) or taken any other action
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement; or


(e) by either Buyers or Sellers, if the Closing has not occurred on or before
March 1, 2006 (provided that if the Closing shall not have occurred by such date
solely as a result of the conditions relating to the HSR Act set forth in either
Section 8.1(a) or 8.2(a) not being satisfied, such date shall be extended to
June 30, 2006), or such later date as the Parties may agree upon.


Section 10.2  Effect of Termination. In the event of the termination of this
Agreement pursuant to Section 10.1, this Agreement, except for the provisions of
Section 6.2(b), Section 6.15, this Section 10.2 and all of Article XI, shall
become void and have no effect, without any liability on the part of any Party
hereto or its directors, officers, managers, members or partners; provided,
however, that (i) nothing in this Section 10.2 shall relieve any Party hereto of
liability for a material breach of any of its obligations under this Agreement
or a material breach of any of its representations and warranties hereunder and
(ii) all filings, applications and other submissions made pursuant to this
Agreement, to the extent practicable, shall be withdrawn from the agency or
other Person to which they were made or appropriately amended to reflect the
termination of the transactions contemplated hereby. If it shall be judicially
determined that termination of this Agreement was caused by an intentional
breach of this Agreement, then, in addition to other remedies at law or equity
for breach of this Agreement, the Party so found to have intentionally breached
this Agreement shall indemnify and hold harmless the other Parties hereto for
their respective out-of-pocket costs, including the fees and expenses of their
counsel, accountants, financial advisors and other experts and advisors, as well
as fees and expenses incident to the negotiation, preparation and execution of
this Agreement and related documentation. The Confidentiality Agreement shall
not be affected by a termination of this Agreement.

64

--------------------------------------------------------------------------------





ARTICLE XI
MISCELLANEOUS


Section 11.1 Notices. All demands, notices, consents, approvals, reports,
requests and other communications hereunder must be in writing and shall be
considered duly delivered if personally delivered, mailed by certified mail with
postage prepaid (return receipt requested), sent by messenger or nationally
recognized overnight courier service, or sent by facsimile to the addresses of
the Parties as follows:


(a) If to LP Interest Buyer, to:
 
Southern Union Gathering LLC
5444 Westheimer Road
Houston, TX 77056
Attn: Monica M. Gaudiosi, Esq.
Telecopy: 713/989-1213
 
with a copy to:
 
Fleischman and Walsh, LLP
1919 Pennsylvania Avenue, NW, Suite 600
Washington, DC 20006
Attn: Seth Warner, Esq.
Telecopy: 202/265-5706


(b) If to GP Interest Buyer, to:
 
Southern Union Panhandle LLC
5444 Westheimer Road
Houston, TX 77056
Attn: Monica M. Gaudiosi, Esq.
Telecopy: 713/989-1213


with a copy to:
Fleischman and Walsh, LLP
1919 Pennsylvania Avenue, NW, Suite 600
Washington, DC 20006
Attn: Seth Warner, Esq.
Telecopy: 202/265-5706


(c)If to SRCG, to:


SRCG, Ltd.
201 Main Street, Suite 3000
Fort Worth, Texas 76102
Attention: William O. Reimann
Telecopy: (817) 339-7286

65

--------------------------------------------------------------------------------





with a copy to:


Kelly, Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Attention: Thomas W. Briggs, Esq.
Robin B. Connor, Esq.
Telecopy: (817) 878-9721


(d) If to Genpar, to:


SRCG Genpar, L.P.
201 Main Street, Suite 3000
Fort Worth, Texas 76102
Attention: William O. Reimann
Telecopy: (817) 339-7286




 with a copy to:


Kelly, Hart & Hallman, P.C.
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Attention: Thomas W. Briggs, Esq.
Robin B. Connor, Esq.
Telecopy: (817) 878-9721


or to such other address or addresses as a Party may from time to time designate
by written notice to the other Parties in the manner in this Section 11.1.
Notice by mail shall be deemed to have been duly given and received on the third
day after posting. Notice by messenger, nationally recognized overnight courier
service, facsimile transmission or personal delivery shall be deemed given on
the date of actual delivery.


Section 11.2  Assignment.


(a) Except as set forth in Section 11.2(b), no Party may assign this Agreement
or any part of its rights or obligations hereunder without the prior written
consent of the other Parties. Any attempted assignment in violation of this
Section 11.2 shall be null and void.


(b) Buyers shall have the right to structure this transaction so that it
qualifies, in whole or in part, under the exchange provisions of Section 1031 of
the Code. In the event Buyers elect to structure this transaction so that it
qualifies under such provisions, Sellers shall cooperate with Buyers at no cost
or liability to Sellers in connection with efforts to effect the exchange
transaction, including any reasonable use of a “qualified intermediary” or an
“exchange accommodation titleholder” within the meaning of the United States
Treasury Regulations and related authority (collectively, the “Qualified
Intermediary”). In order to

66

--------------------------------------------------------------------------------



implement such structure, (i) Buyers may, upon written notice to Sellers, assign
all or part of their rights under this Agreement to a third party designated by
Buyers to act as a Qualified Intermediary; (ii) Sellers shall, and hereby agree
to, acknowledge such assignment in writing and to accept payment of all or a
portion of the Purchase Price from the Qualified Intermediary; and (iii) at
Closing, Sellers shall convey the Purchased Interests directly to Buyers,
Buyers' designee, or the Qualified Intermediary, as the case may be. Sellers
shall have no responsibility or liability to Buyers or any other person for the
qualification of Buyers' purported exchange transaction under Section 1031 of
the Code. Sellers shall not be required to incur any additional expense or
liability as a result of such cooperation, exchange or assignment. Buyers shall
indemnify, defend and hold Sellers harmless from and against any and all claims,
damages, liabilities, losses, costs and expenses, including, without limitation,
court costs and reasonable attorneys’ fees and paralegals’ fees and
disbursements, arising out of or in any way connected with the exchange that
Sellers would not have incurred but for the exchange.


Section 11.3  Benefits of Agreement. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and permitted assigns. Except for the provisions
of Article IX, this Agreement is for the sole benefit of the parties hereto and
not for the benefit of any third party.


Section 11.4  Expenses. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby whether or not such transactions shall be
consummated, including all fees of its legal counsel, financial advisers and
accountants.


Section 11.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
original counterpart of this Agreement.


Section 11.6  Entire Agreement. This Agreement (together with the Disclosure
Schedule and any Exhibits hereto), the Confidentiality Agreement and all
certificates, documents, instruments and writings that are delivered pursuant
hereto constitute the entire understanding among the Parties with respect to the
transactions contemplated hereby and supersede all prior arrangements,
understandings and agreements, whether written or oral, relating to the subject
matter of this Agreement and all prior drafts of this Agreement, all of which
are merged into this Agreement.


Section 11.7  Disclosure Schedule. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedule shall have the respective
meanings assigned in this Agreement. No reference to or disclosure of any item
or other matter in the Disclosure Schedule shall be construed as an admission or
indication that such item or other matter is material or that such item or other

67

--------------------------------------------------------------------------------



matter is required to be referred to or disclosed in the Disclosure Schedule. No
disclosure in the Disclosure Schedule relating to any possible breach or
violation of any agreement or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
The inclusion of any information in the Disclosure Schedule shall not be deemed
to be an admission or acknowledgment by Sellers, in and of itself, that such
information is material to or outside the ordinary course of the business of the
Partnership Companies or required to be disclosed on the Disclosure Schedule.
Each disclosure in the Disclosure Schedule shall constitute disclosure for
purposes of the corresponding Sections or subsections of this Agreement
expressly referred to in the Disclosure Schedule and any other Section or
subsection to the extent such disclosure is made in such a way as to make its
relevance to such other Section or subsection readily apparent on its face.


Section 11.8 Acknowledgment by Buyers. Buyers have not relied on any
representation or warranty from Sellers or any of their respective Affiliates,
except as set forth in this Agreement.


Section 11.9  Amendments and Waivers. This Agreement may be amended, modified,
superseded or cancelled, in whole or in part, only by a written instrument duly
executed by each of the Parties hereto. Any of the terms of this Agreement and
any condition to a Party’s obligations hereunder may be waived at any time by
the Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party or Parties waiving such term or condition. No waiver by any Party
of any term or condition of this Agreement, in any one or more instances, shall
be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by law or other afforded, will be cumulative and not
alternative.


Section 11.10  Publicity. Except as may otherwise be required by securities Laws
and public announcements or disclosures that are, in the reasonable opinion of
the Party proposing to make the announcement or disclosure, legally required to
be made, prior to the Closing there shall be no press release or public
communication concerning the transactions contemplated by this Agreement by any
Party except with the prior written consent of the Party not originating such
press release or communication, which consent shall not be unreasonably withheld
or delayed. Prior to the Closing, Buyers and Sellers will consult in advance on
the necessity for, and the timing and content of, any communications to be made
to the public and, subject to legal constraints, to the form and content of any
application or report to be made to any Governmental Authority that relates to
the transactions contemplated by this Agreement.


Section 11.11  Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. The Parties further agree
that if any provision contained herein is, to any extent, held invalid or
unenforceable in any respect under the Laws governing this Agreement, they shall
take any actions necessary to render the remaining provisions of this Agreement
valid and enforceable to the fullest extent permitted by Law and, to the extent
necessary, shall amend or otherwise

68

--------------------------------------------------------------------------------



modify this Agreement to replace any provision contained herein that is held
invalid or unenforceable with a valid and enforceable provision giving effect to
the intent of the Parties to the greatest extent legally permissible.


Section 11.12  Governing Law; Jurisdiction.


(a)  This Agreement shall be governed and construed in accordance with the Laws
of the State of Texas without regard to the Laws that might be applicable under
conflicts or choice of law rules or principles.


(b)  Each Party hereby irrevocably consents to the exclusive personal
jurisdiction and venue of the courts of the State of Texas and the federal
courts of the United States of America sitting in Harris County, Texas, and
appropriate appellate courts therefrom over any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby, and
each Party hereby irrevocably agrees that all claims in respect of such dispute
or proceeding may be heard and determined in such courts. The Parties hereby
irrevocably waive, to the fullest extent permitted by Law, any objection which
they may now or hereafter have to the laying of venue of any dispute arising out
of or relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of lack of personal jurisdiction or
inconvenient forum or any similar defense for the maintenance of such dispute.
Each Party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
This consent to jurisdiction is being given solely for purposes of this
Agreement and is not intended for and shall not confer consent to jurisdiction
with respect to any other dispute in which a Party to this Agreement may become
involved.

69

--------------------------------------------------------------------------------



IN WITNESS WHEREOF this Agreement has been duly executed and delivered by each
Party as of the date first above written.


SELLERS:
SRCG, LTD.
By: SRCG Genpar, L.P., general partner
 
By: SRCG Genpar GP, L.L.C., general
partner


 
By:  /s/ Craig F. Strehl  
Name:  Craig F. Strehl   
Title:  President   


SRCG GENPAR, L.P.


By:  SRCG Genpar GP, L.L.C., general partner




By:   /s/ Craig F. Strehl  
Name:   Craig F. Strehl   
Title:   President   
 
BUYERS:


SOUTHERN UNION PANHANDLE LLC




By:  /s/ Robert O. Bond   
Name: Robert O. Bond
Title: Manager




SOUTHERN UNION GATHERING COMPANY LLC


By:  Southern Union Company, its sole member




By:  /s/ Julie H. Edwards   
Name: Julie H. Edwards
Title: Senior Vice President and Chief Financial Officer



70

--------------------------------------------------------------------------------

